--------------------------------------------------------------------------------

Exhibit 10(f)


MASTER LEASE


THIS MASTER LEASE (this "Lease") is made as of July 21, 2000 (the "Effective
Date"), by and between COUNTRY STORES PROPERTY III, LLC, a Delaware limited
liability company ("Lessor"), whose address is c/o U.S. Realty Advisors, LLC,
1370 Avenue of the Americas, New York, New York 10019, and CRACKER BARREL OLD
COUNTRY STORE, INC., a Tennessee corporation ("Lessee"), whose address is P.O.
Box 787, 305 Hartmann Drive, Lebanon, Tennessee 37088-0787.


WITNESSETH:


THAT, in consideration of the mutual covenants and agreements herein contained,
Lessor and Lessee hereby covenant and agree as follows:


1.             Certain Defined Terms. The following terms shall have the
following meanings for all purposes of this Lease:


"Acknowledgement" means the Acknowledgement of Lease Assignment dated as of the
date of this Lease among Lessor, Lessee, Lender and Remainderman. A duplicate
original Acknowledgement will be executed and recorded in the applicable real
property records for each Property.


"ADA'' is defined in Section 16.C.
 
"Additional Rental is defined in Section 5.B.


"Affiliate" means any Person which directly or indirectly controls, is under
common control with, or is controlled by any other Person. For purposes of this
definition, "controls", "under common control with" and "controlled by" means
the possession,  directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise.


"Aggregate Fixed Charge Coverage Ratio” shall have the meaning set forth in
Section 8.A.
 

--------------------------------------------------------------------------------

"Applicable Percentage" means the percentage set forth in Schedule I to the
Sale- Leaseback Agreement with respect to  the  applicable  Property,  which 
percentage  shall  be adjusted  as appropriate by Lessor to reflect the release
of individual  Properties  from this Lease.


"Applicable Regulations" means all applicable statutes, regulations,  rules, 
ordinances, codes, licenses, permits, orders and  approvals  of  each 
Governmental  Authority  having jurisdiction over Lessee and/or any of the
Properties, including, without limitation, all health, building, fire, safety 
and other codes, ordinances  and  requirements  and all  applicable standards 
of the National Board of Fire Underwriters and the ADA, in each case,  as 
amended,  and  any judicial or administrative interpretation thereof, including
any judicial order, consent, decree or judgment  applicable  to Lessee.


"Approved Institution" means any domestic federal or state charted commercial
bank  located in any of the cities listed on the attached Schedule II and
having, at the time of selection, (i)          a long-term deposit or long-term
unsecured debt rating of at least AA or its equivalent issued by Standard &
Poors Rating Group, Moody's Investors Service, Inc., any successor to such
agencies or any other nationally recognized credit rating agency, and (ii)
combined capital and surplus in excess of $100,000,000.00.


"Base Annual Rental means $2,780,094.98.


"Base Monthly  Rental  means  an  amount  equal  to  1/12  of  the  applicable 
Base Annual Rental.


"Business  Day"  means a  day on  which  national  banks are not  required  or
authorized  to remain closed.


"Capital Lease" is defined in Section 8.A.


"Casualty" is defined in Section 21.A.


"Casualty Substitution Offer" is defined in Section 21.C.
 
"Casualty/Condemnation Substitution" is defined in Section 55.A(i).
 
"Casualty Termination Payment" is defined in Section 21.C.
 
"Confidential Information" means, except as otherwise contemplated by Section
59, all proprietary or confidential or nonpublic information relating to
restaurant and retail operations, menu and recipe, marketing, business strategy,
trade secrets relating to or used by Lessee or its Affiliates in their
businesses or being developed for their use, capital structure and financial
matters, including, without limitation, Store Income Statements, forecasts and
projections.


"Condemnation Substitution Offer" is defined in Section 21.G.


"Condemnation Termination Payment" is defined in Section 21.G.
 

--------------------------------------------------------------------------------

"Code" means the United States Bankruptcy Code, 11 U.S.C. Sec. 101 et seq., as
amended.


"Debt" is defined in Section 8.A.


"Deeds" is defined in the Sale-Leaseback Agreement.


"De Minimis Amounts" shall mean (i) with respect to any presence, Release or
Threatened Release of Hazardous Materials, those quantities of Hazardous 
Materials  in any form or combination of forms, which do not constitute a
violation requiring regulation or remediation under any Environmental Laws in
the state in which the affected Property is located, and (ii) with respect to
the use or storage of Hazardous Materials in or upon any of  the Properties,
those quantities of Hazardous Materials customarily employed in the ordinary
course of, or associated with, the operation of a Permitted Facility and used or
stored in compliance with Environmental Laws.
 
"Default Rate" means 18% per annum or the highest rate permitted by law,
whichever is less.


"Depreciation  and Amortization"  is defined in Section 8.A.


"Disclosures" is defined in Section 8.C.


"Early Substitution  Date" is  defined in Section 55.A.
 
"Early Substitution Termination Date" is defined in Section 55.A.
 
"Economic Substitution" is defined in Section 55.A(ii).
 
"Economic Substitution Offer" is defined in Section 57(i).
 
"Economic Termination Payment" is defined in Section 57(ii).
 
"Effective Date" is defined in the Preamble.
 
"Environmental Condition"  means  any condition  with respect to soil, surface 
waters, groundwaters, land, stream sediments, surface or subsurface strata,
ambient air and any environmental medium comprising or surrounding any of the
Properties, whether or not yet discovered, which could or does result in any
damage, loss, cost, expense, claim, demand, order or liability to or against
Lessee or Lessor by any third party (including, without limitation, any
Governmental Authority), including, without limitation, any condition resulting
from the operation of Lessee's business and/or the operation of the business of
any other property owner or operator in the vicinity of any of the Properties
and/or any activity or operation formerly conducted by any Person on or off any
of the Properties.


"Environmental Insurer" means American International Specialty Lines Insurance
Company or such other insurer providing Environmental Policies reasonably
acceptable to Lessor.
 

--------------------------------------------------------------------------------

"Environmental Laws" means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common  law, 
relating  to Hazardous Materials and/or the protection of human health or the
environment, by reason of a Release or a Threatened Release of Hazardous
Materials or relating to liability for or costs of Remediation or prevention of
Releases. "Environmental Laws" includes, but is not  limited  to, the following
statutes, as amended, any successor thereto, and any regulations, rulings,
orders or decrees promulgated pursuant thereto, and any state or local statutes,
ordinances,  rules, regulations and the like addressing similar issues: the
Comprehensive Environmental Response, Compensation and Liability Act; the
Emergency Planning and Community Right-to-Know Act; the Hazardous Materials
Transportation Act; the Resource Conservation and Recovery Act (including but
not limited to Subtitle I relating to underground storage tanks); the Solid
Waste Disposal Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking  Water Act; the Occupational Safety and Health Act; the Federal
Water Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide
Act; the Endangered Species Act; the National Environmental Policy Act; and the
River and Harbors  Appropriation  Act.  "Environmental Laws" also includes, but
is not limited to, any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well  as  common 
law:  conditioning transfer of property upon a negative declaration or other
approval of a Governmental Authority of the environmental condition of the
property; requiring notification or disclosure of Releases or other
environmental condition of any of the Properties to any Governmental Authority
or other Person, whether or not in connection with transfer of title to or
interest in property; imposing conditions or requirements relating to Hazardous
Materials in connection with permits or other authorization for lawful activity;
relating to nuisance, trespass or other causes of action related to Hazardous
Materials; and relating to wrongful death, personal injury, or property  or 
other damage in connection with the physical condition or use of any of the
Properties by reason of the presence of Hazardous Materials in, on, under or
above any of the Properties.


"Environmental Liens" is defined in Section 16.D(viii).


"Environmental Policies" means the environmental insurance policy or policies,
as applicable, issued by Environmental Insurer to Lessor with respect to the
Properties, which Environmental Policies shall be in form and substance
satisfactory to Lessor in its sole discretion.


"Equipment Payment Amount" is defined in Section 8.A.


"Event of Default" is defined in Section 23.


"Fair Market Value" is defined in Section 56.


"FCCR Period' means the twelve month period of time immediately preceding the
date on which Lessee gives written notice to Lessor that Lessee is proposing to
substitute a Substitute Property as permitted by Section 55.A.


"FCCR Property" means, collectively, the Properties and the Related Properties.


"Fiscal Year" is defined in Section 8.A.
 

--------------------------------------------------------------------------------

"GAAP" means generally accepted accounting principles in the United States, at
the time at which the information affected by these principles was prepared,
consistently applied.


"Governmental Authority" means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental
authority of the United States or the state in which the particular Property is
located or any political subdivision thereof.


"Gross Sales" means the gross sales, excluding sales tax, arising from all
business conducted at all of the Properties by Lessee during the period of
determination, as shown on Lessee's Store Income Statements.


"Guarantor" means CBRL Group, Inc., a Tennessee corporation.


"Guaranty" means that certain Unconditional Guaranty of Payment and Performance
dated as of the date of this Lease to be executed by Guarantor with respect to
the obligations of Lessee under this Lease, as the same may be amended from time
to time.


"Hazardous Materials" means (i) any toxic substance or hazardous waste,
substance, solid waste, or related material, or any pollutant or contaminant;
(ii) radon gas, asbestos in any form which is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment which contains
dielectric fluid containing levels of polychlorinated biphenyls  in excess of
federal, state or local safety guidelines, whichever are more stringent, or any
petroleum product; (iii) any substance, gas, material or chemical which is or
may be defined as or included in the definition of "hazardous substances,"
"toxic substances," "hazardous  materials," "hazardous wastes," "regulated
substances" or words of similar import under any Environmental Laws; and (iv)
any other chemical, material, gas or substance the exposure to or release of
which is or becomes prohibited, limited or regulated by any Governmental
Authority that  asserts or may assert jurisdiction over any of the Properties or
the operations or activity at any of the Properties, or any chemical, material,
gas or substance that does or is likely to pose a hazard to the health and/or
safety of the occupants of any of the Properties or the owners and/or occupants
of property adjacent to or surrounding any of the Properties.


"Indemnified Parties" means Lessor, Remainderman, and Lender and their
directors, officers, shareholders, trustees, beneficial owners, partners,
members, and any directors, officers, shareholders, trustees, beneficial owners,
partners, members of any beneficial owners, partners or members of Lessor,
Remainderman or Lender, and all employees, agents, servants, representatives,
contractors, subcontractors, Affiliates, subsidiaries, participants, successors
and assigns of any of the foregoing, including, without limitation, any
successors by merger, consolidation or acquisition of all or a substantial
portion of the assets and business of Lessor, Remainderman or Lender, as
applicable.


"Initial Term" means the period of the Lease Term commencing on the Effective
Date and ending on July 31, 2021, or such earlier date that this Lease is
terminated.


"Interest Expense" is defined in Section 8.A.


"Lease Term" is defined in Section 4.
 

--------------------------------------------------------------------------------

''Lease Year" means the 12-month period commencing on August 1, 2000 and ending
on July 31, 2001 and each successive 12-month period thereafter.


"Lender" means FFCA Funding Corporation, a Delaware corporation, its successors
and assigns, any successor lender in connection with any loan secured by
Lessor's interest in any of the Properties, and any servicer of any loan secured
by Lessor's interest in any of the Properties, including, without limitation,
Franchise Finance Corporation of America, a Delaware corporation.


"Lessor's  Total Investment"  means $25,386,107.00.


"Letter of Credit"  means a letter of  credit substantially in the form
attached  to this Lease  as Exhibit C issued by an Approved Institution in
accordance with the terms  of  Section 23.A(ix)(2)  of  this Lease.


"Loan Agreement" means the Loan Agreement dated as of the date of this Lease in
effect between Lessor and Lender, as such agreement may be amended from time to
time and any and all replacements or substitutions thereof.
 
"Loan Documents" means, collectively, the Loan Agreement, the Notes, the
Mortgages and all other documents, instruments and agreements executed in
connection therewith or contemplated thereby, all as amended and supplemented
and any and all replacements or substitutions thereof.
 
"Losses" means any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, diminutions in value, fines, penalties,
charges, fees, expenses, judgments, awards, amounts paid in settlement and
damages of whatever kind or nature (including, without limitation, attorneys'
fees, court costs and other costs of defense).
 
"Material Adverse Effect" means any act, omission or event which would:


(x)        prevent Lessee from performing its obligations under this Lease or
any of the other Sale-Leaseback Documents;


(y)       have the effect of reducing Guarantor's net worth as determined m
accordance with GAAP below $680,000,000.00; or


(z)        prevent the operation of any of the Properties as a Permitted
Facility or expose Lessor or any other Indemnified Party to potential criminal
liability or civil liability which is not insured or indemnified against
pursuant to this Lease.


"Material Casualty" means the occurrence of damage or destruction to the
improvements located on a Property the cost of which to restore is at least
equal to 40% of the then current replacement cost of such improvements and the
restoration of which cannot reasonably be completed with 120 days from the
occurrence of such damage or destruction, both as reasonably determined by
Lessee.
 

--------------------------------------------------------------------------------

"Material Taking" means a Taking of the whole of any of the Properties, other
than for temporary use, or a Taking of any of the Properties (other than for
temporary use) which will: (i) materially impair access to such Property in
Lessee's reasonable judgment; (ii) either result in the loss of 10% or more of
the parking spaces at such Property or the loss of such parking spaces as would
result in the Property being reasonably incapable of satisfying the parking
requirements under Applicable  Regulations  either  by  the addition  or 
replacement  of parking  spaces; or (iii) result in the permanent closure or
removal of such portion of the improvements  located  on such Property as to
make uneconomical the continued use of the remainder of such Property as a
Permitted Facility.
 
"Maturity Date" means August 1, 2020.


"Maximum Allowed Annual Rental means, for any Fiscal Year  in  which  Lessee 
has failed to satisfy the Aggregate Fixed Charge Coverage Ratio requirement, an
amount equal to (x)  the sum of Net Income, Depreciation and Amortization,
Interest Expense and Operating Lease Expense, less a corporate overhead
allocation in an  amount  equal  to  4%  of  Aggregate  Gross Sales, divided 
by  (y) 1.25.


"Memorandum" means the Memorandum of Master Lease dated as of the date of this
Lease between Lessor and Lessee with respect to the Properties. A duplicate
original Memorandum will be executed and recorded in the applicable real
property records for each Property. Each Memorandum will contain exhibits with
the addresses and store identification numbers for all of the Properties and the
legal description for the applicable Property.


"Mortgages" means, collectively, the Mortgages, Deeds of Trust or Deeds to
Secure Debt, Assignments of Rents and Leases, Security Agreements and Fixture
Filings dated as of even date herewith executed by Lessor for the benefit of
Lender with respect to the Properties, as such instruments may be amended,
restated and/or supplemented from time to time and any and all replacements or
substitutions thereof.


"Net Income" is defined in Section 8.A.


"Net Restoration Amount" is defined in Section 21.K.


"Net Sublease Rents" means all rents received by  Lessor  during  the
applicable  Fiscal Year pursuant to any subleases contemplated by Section 26 of
this Lease, less those operating expenses incurred by Lessor, if any, pursuant
to the terms and conditions of such subleases with respect  to  the affected
Properties.


"Non-Disturbance and Attornment Agreement" is defined in Section 24.


"Notes" means, collectively, the Promissory Notes dated as of the date of this
Lease executed by Lessor and payable to Lender with respect to the Properties,
as such notes may be amended, restated and/or substituted from time to time.


"Operating Lease Expense" is defined in Section 8.A.
 

--------------------------------------------------------------------------------

"Option Notice" is defined in Section 56.


"Participation" means the granting of any participations in any document
evidencing loan obligations set forth in the Loan Agreement or any of the Loan
Documents or any or all servicing rights with respect thereto.


"Partial Casualty" is defined in Section 21.K.


"Partial Taking" is defined in Section 21.K.


"Pending Actions" means the legal proceedings described in Guarantor's Quarterly
Report on Form 10-Q with respect to its fiscal quarter ended April 28, 2000
filed with the United States Securities and Exchange Commission.


"Permitted Facility" means a Cracker Barrel Old Country Store restaurant;
provided, however, up to four of the Properties in the aggregate may be operated
as a Logan's Roadhouse restaurant or as another nationally or regionally
recognized restaurant concept.


"Person" means any individual, corporation, partnership, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.


"Personalty" means all machinery, appliances, furniture, equipment, trade
fixtures, ceiling fans and rods and other personal property owned or leased by
Lessee from time to time situated on or used in connection with the Properties;
provided, however, the term "Personalty" shall not include the HVAC, supply
fans, air ducts, plumbing and electrical fixtures and lighting poles, all of
which items are intended to be fixtures as such term is used within the
definition of "Properties".


"Prepayment Charges" means, for purposes of this Lease, an amount equal to any
prepayment premium or charge or the "Yield Maintenance Payment" (as defined
below), or any other cost or expense imposed on Lessor by the applicable Lender
in connection with the payment of the applicable Note(s) or promissory note(s)
prior to the Maturity Date. While the Notes are outstanding, the Prepayment
Charge shall equal the Yield Maintenance Payment, and the Prepayment Charge
payable under any promissory note(s) executed subsequent to the satisfaction of
the Notes shall not exceed the Yield Maintenance Payment.


"Prepayment of Rent" is defined in Section 23.A(ix).


"Properties" means, collectively, the parcels of real estate described by
address, Lessor Number and Unit Number in Exhibit A attached hereto and legally
described in Exhibit A-1 attached hereto, all rights, privileges and
appurtenances associated therewith, and all buildings, structures, fixtures (but
not trade fixtures) and other improvements (excluding Personalty) now or
hereafter located on such real estate (whether or not affixed to such real
estate).


"Property" means any one of the Properties.


"Proprietary Confidential Information" means all Confidential Information other
than financial   information   delivered  to  Lessor  and/or  Lender  pursuant  
to  the   Sale-Leaseback Agreement and/or this Lease, which financial
information includes, without limitation, the Store Income Statements.
 

--------------------------------------------------------------------------------

"Purchase Period'' is defined in Section 56.


"Purchase Price" means $24,522,885.83.


"Option Notice" is defined in Section 56.


"Questionnaires" is defined  in the Sale-Leaseback Agreement.


"Reinvestment Rate" means an interest rate equal to the  then  current  yield 
of  U.S. treasury securities  having a weighted average life to maturity
closest  to the Maturity  Date.


"Rejectable  Substitution Offer" is defined in Section 55.A.


"Release" means any presence, release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or leaching of Hazardous Materials in, on, under, to or from
the soil, surface waters, groundwaters, land, stream sediments, surface or
subsurface strata, ambient air or any other environmental medium comprising or
surrounding any of the Properties except in De Minimis Amounts.


"Remainderman" means CS Remainder III, LLC, a Delaware limited liability
company, which owns a remainder interest in the Properties, together with its
successors and assigns.


"Remediation" means any response, remedial, removal, or corrective action, any
activity to cleanup, detoxify, decontaminate, contain or otherwise remediate any
Hazardous Materials, any actions to prevent, cure or mitigate any Release, any
action to comply with any Environmental Laws or with any permits issued pursuant
thereto in connection with a remediation  and any inspection,  investigation,
study, monitoring, assessment,  audit, sampling and testing, laboratory or other
analysis, or any evaluation relating to any Hazardous Materials in connection
with a remediation.


"Rent Adjustment Amount" means an amount equal to the difference between (x) the
Aggregate Base Annual Rental then in effect, and (y) the Maximum  Allowed 
Annual Rental.


"Sale-Leaseback Agreement means that certain Sale-Leaseback Agreement dated as
of the date hereof among Lessor, Lessee, CBOCS West, Inc., a Nevada corporation,
CBOCS Michigan, Inc., a Michigan corporation, and CBOCS Texas Limited
Partnership, a Texas limited partnership, with respect to the Properties.


"Sale-Leaseback Documents" means the Sale-Leaseback Agreement, this Lease, the
Memorandum, the Guaranty, the Deeds, the Acknowledgement, the Tripartite
Agreement and all other documents  executed  in connection therewith.
 

--------------------------------------------------------------------------------

"Securitization" means one or more sales, dispositions, transfers or assignments
by Lender or any Affiliate of Lender to a special purpose corporation, trust or
other entity identified by Lender or any Affiliate of Lender of notes evidencing
obligations to repay secured or unsecured loans owned by Lender or any Affiliate
of Lender (and, to the extent applicable, the subsequent sale, transfer or
assignment of such notes to another special purpose corporation, trust or other
entity identified by Lender or any Affiliate of Lender), and the issuance of
bonds, certificates, notes or other instruments evidencing interests in pools of
such loans, whether in connection with a permanent asset securitization or a
sale of loans in anticipation of a permanent asset securitization. Each
Securitization shall be undertaken in accordance with all requirements which may
be imposed by the investors or the rating agencies involved in each such sale,
disposition, transfer or assignment or which may be imposed by applicable
securities, tax or other laws or regulations, including, without limitation,
laws relating to Lender's status as a real estate investment trust.


"Store Income Statements" means the operating statements prepared for each of
the Properties in the form attached as Exhibit E to this Lease and otherwise
containing such detail as is necessary to determine Lessee's compliance with the
provisions of Section 8.A of this Lease. Lessee may prepare the operating
statements for the Properties  in  a form other than  that set  forth on 
Exhibit  E provided  the  form  Lessee  uses  contains  the  same  information 
detailed  on the attached Exhibit E and contains such detail as  is necessary 
to determine  Lessee's  compliance with the provisions of Section  8.A of this 
Lease.


"Substitute Documents"  is defined in Section 55.B(viii).


"Substitute Property" means one or more parcels of real estate substituted for
any of the Properties in accordance with the requirements of Section 55,
together with all rights, privileges and appurtenances associated therewith, and
all buildings, structures, fixtures (but not trade fixtures) and other
improvements located thereon (excluding Personalty). For purposes of clarity,
where two or more parcels of rea] property comprise a Substitute Property, such
parcels shall be aggregated and deemed to constitute the Substitute Property for
all purposes of this Lease.
 

--------------------------------------------------------------------------------

"Substitute  Property Permitted  Exceptions"  is defined  in Section 55.B(i)(5).


"Successor Lessor" is defined in Section 24.


"Taking" is defined in Section 21.A.


"Temporary Taking" is defined in Section 21.I.


"Threatened Release" means a substantial likelihood of a Release which requires
action to prevent or mitigate damage to the soil, surface waters, groundwaters,
land, stream sediments, surface or subsurface strata, ambient air or any other
environmental medium comprising or surrounding any of the Properties which may
result from such Release.


"Title Company" means Lawyers Title Insurance Corporation, or such other
nationally recognized title insurance company reasonably acceptable to Lessor.


"Transfer" means any sale, transfer or assignment of any document evidencing
loan obligations set forth in the Loan Agreement or any of the Loan Documents,
or any or all servicing rights with respect thereto.


"Tripartite Agreement" means the Tripartite Agreement dated as of the date of
this Agreement among Lessor, Lessee and Remainderman.


"Yield Maintenance Payment" means an amount equal to the positive difference
between (a) the present value, computed at the Reinvestment Rate, of the stream
of monthly principal and interest payments in effect under the applicable
Note(s) as of the Effective Date from the date of prepayment through the
Maturity Date, and (b) the outstanding principal balance of such Note(s) as of
the date of prepayment; provided, however, if such difference is a negative
number, the Yield Maintenance Payment shall be zero.


2.             Demise of Properties. In consideration of the rentals and other
sums to be paid by Lessee and of the other terms, covenants and conditions on
Lessee's part to be kept and performed, Lessor hereby leases to Lessee, and
Lessee hereby takes and hires, the Properties. The Properties are leased to
Lessee "AS IS" and "WHERE IS" without representation or warranty by Lessor and
subject to the rights of parties in possession, to the existing state of title,
any state of facts which an accurate survey or physical inspection might reveal,
and all Applicable Regulations now or hereafter in effect. Lessee has examined
each of the Properties and title to each of the Properties and has found all of
the same satisfactory for all of Lessee's purposes.


3.             Characterization of Lease. A. Lessor and Lessee intend that:


(i)         this Lease constitutes a single master lease ·of all, but not less
than all, of the Properties and that Lessor and Lessee have executed and
delivered this Lease with the understanding that this Lease constitutes a
unitary, unseverable instrument pertaining to all, but not less than all, of the
Properties, and that neither this Lease nor the duties, obligations or rights of
Lessee may be allocated or otherwise divided among the Properties by Lessee;
 

--------------------------------------------------------------------------------

(ii)        this Lease is a "true lease" and not a financing lease, capital
lease, mortgage, equitable mortgage, deed of trust, trust agreement, security
agreement or other financing or trust arrangement, and the economic realities of
this Lease are those of a true lease; and


(iii)       the business relationship created by this Lease and any related
documents is solely that of a long-term commercial lease between landlord and
tenant  and  has  been entered into by both parties in reliance upon the
economic and legal bargains contained herein.
 
B.            Lessor and Lessee acknowledge and agree that the Lease Term,
including any term extensions provided for in this Lease, is less than 90% of
the expected remaining economic life of each of the Properties.


C.            Lessee and Lessor each waive any claim or defense based upon the
characterization of this Lease as anything other than a true lease and
irrevocably waive any claim or defense which asserts that the Lease is anything
other than a true lease. Lessee and Lessor covenant and agree that they will not
assert that this Lease is anything but a true lease. Lessee and Lessor each
stipulate and agree not to challenge the validity, enforceability or
characterization of the lease of the Properties as a true lease and further
stipulate and agree that nothing contained in this Lease creates or is intended
to create a joint venture, partnership (either de jure or de facto), equitable
mortgage, trust, financing device or arrangement, security interest or the
like.  Lessee and Lessor each shall support  the intent of  the parties that the
lease of the Properties pursuant to this Lease is a true lease and does not
create a joint venture, partnership (either de jure or de facto), equitable
mortgage, trust, financing device or arrangement, security interest or the like,
if, and to the extent that, any challenge occurs.


D.            Lessee and Lessor each waive any claim or defense based upon the
characterization of this Lease as anything other than a master lease of all of
the Properties and irrevocably waive any claim or defense which asserts that the
Lease is anything other than a  master  lease.  Lessee and Lessor each covenant
and agree that it will not assert that this Lease is anything but a unitary,
unseverable instrument pertaining to the lease of all, but not less than  all,
of the Properties.  Lessee and Lessor each stipulate and agree not to challenge 
the validity,  enforceability or characterization of the lease of the Properties
as a unitary, unseverable instrument  pertaining  to the lease of all, but not
less than all, of the Properties. Lessee and Lessor each shall support the
intent of the parties that this Lease is a unitary, unseverable instrument
pertaining to the lease of all, but not less than all, of the Properties, if,
and to the extent that, any challenge occurs.


E.             Lessee represents and warrants to Lessor that (i) the Base Annual
Rental is the fair market value for the use of the Properties and was agreed to
by Lessor and Lessee on that basis, and (ii) the execution, delivery and
performance by Lessee of this Lease does not constitute a transfer of all or any
part of the Properties, except for the leasehold interest and rights in and to
the Properties created by this Lease.


F.             The expressions of intent, the waivers, the representations and
warranties, the covenants, the agreements and the stipulations set forth in this
Section are a material inducement to Lessor's entering into this Lease.
 

--------------------------------------------------------------------------------

4.              Lease Term. The Lease Term for all of the Properties shall
commence as of the Effective Date and shall expire on July 31, 2021, unless 
terminated  sooner  as provided  in this Lease and as may be extended for one
initial period of ten years and two subsequent periods of five years each as set
forth in Section 27 below. The time  period  during  which  this  Lease  shall
actually  be in effect is referred  to herein  as the "Lease Term."


5.             Rental and Other Payments. A. If the Effective Date is a date
other than the first day of the month, Lessee shall pay Lessor on the Effective
Date the Base Monthly Rental prorated on the basis of the ratio that the number
of days from the Effective Date through the last day in the month containing the
Effective Date bears to the number of days in such month. Thereafter, on or
before the first day of each succeeding calendar month, Lessee shall pay Lessor
in advance the Base Monthly Rental.


B.           All sums of money required to be paid by Lessee under this Lease
which are not specifically referred to as rent ("Additional Rental") shall be
considered rent although not specifically designated as such. Lessor shall have
the same remedies for nonpayment of Additional Rental as those provided herein
for the nonpayment of Base Annual Rental.


6.             Representations and Warranties of Lessor. The representations and
warranties of Lessor contained in this Section are being made to induce Lessee
to enter into this Lease and Lessee has relied and will continue to rely upon
such representations and warranties. Lessor represents and warrants to Lessee as
of the Effective Date as follows:


A.           Organization, Authority and Status of Lessor. (i) Lessor has been
duly organized and is validly existing and in good standing under the laws of
the State of Delaware. All necessary corporate or other appropriate formal
action has been taken to authorize the execution, delivery and performance by
Lessor of this Lease and the other documents, instruments and agreements
provided for herein.


(ii)      The Person who has executed this Lease on behalf of Lessor is duly
authorized so to do.
 
B.             Enforceability. This Lease constitutes the legal, valid and
binding obligation of Lessor, enforceable against Lessor in accordance with its
terms, subject to general equitable principles and to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws from time to time in
effect affecting the enforcement of creditors rights generally.


C.             Absence of Breaches or Defaults. Lessor is not in breach or
default under  any document, instrument  or agreement  to which  Lessor is a
party or by which Lessor, any of the Properties or any of Lessor's property is
subject or bound, which breach or default would have a material adverse effect
on Lessor or the Properties. The authorization, execution, delivery and
performance of this Lease and the other documents, instruments and agreements
provided for herein will not result in any breach of or default under any
document, instrument or agreement to which  Lessor is a party or by which 
Lessor,  any of the Properties or any of Lessor's property is subject or bound,
which  breach  or  default would  have  a  material  adverse  effect  on 
Lessor  or  the  Properties.    The authorization, execution, delivery and
performance of this Lease and the documents, instruments and agreements provided
for herein will not violate any applicable law, statute, regulation, rule,
ordinance, code, rule or order known to Lessor and the remedies for such
violation  would not have a material adverse effect on Lessor or the Properties.
 

--------------------------------------------------------------------------------

7.             Representations and Warranties of Lessee. The representations and
warranties of Lessee contained in this Section are being made to induce Lessor
to enter into this Lease and Lessor has relied, and will continue to rely, upon
such representations and warranties. Lessee represents and warrants to Lessor as
of the Effective Date as follows:


A.           Organization, Authority and Status of Lessee. (i) Lessee has been
duly organized or formed, is validly existing and in good standing under the
laws of its state of incorporation or formation  and is qualified  to do
business in each jurisdiction  in which any of the Properties are located. All
necessary corporate action has been taken to authorize the execution, delivery
and performance by Lessee of this Lease and of the other documents, instruments
and agreements provided for herein. Lessee is not a "foreign corporation",
"foreign partnership", "foreign trust", "foreign limited liability company" or 
"foreign estate", as those terms are defined in the Internal Revenue Code and
the regulations promulgated thereunder. Lessee's United States tax
identification number is correctly  set forth on the signature page of this
Lease.


(ii)       The Person who has executed this Lease on behalf  of  Lessee  is 
duly authorized  to do so.


B.            Enforceability. This Lease constitutes the legal, valid and
binding obligation of Lessee, enforceable against Lessee in accordance with its
terms, subject to general equitable principles and to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws from time to time in
effect affecting the enforcement of creditors rights generally.


C.            Litigation. There are no suits, actions,  proceedings  or 
investigations pending, or, to the best of its knowledge, threatened  against or
involving Lessee, Guarantor or any of the Properties before any arbitrator or
Governmental Authority, including, without limitation, the Pending Actions,
which might reasonably result in any Material Adverse Effect.


D.           Absence of Breaches or Defaults. Neither Lessee nor Guarantor is in
default under any document, instrument or agreement to which Lessee or Guarantor
is a party or by which Lessee, Guarantor, any of the Properties or any of
Lessee's or Guarantor's property is subject or bound, which default could
reasonably be expected to result in any Material Adverse Effect. The
authorization, execution,  delivery  and performance  of this Lease and the
documents, instruments and agreements provided for herein will not result in any
breach of  or default under any document, instrument or  agreement  to which
Lessee or Guarantor is a party or by which Lessee, Guarantor, any of the
Properties or any of Lessee's  or Guarantor's property is subject or bound,
which breach or default could reasonably be expected to result  in any Material 
Adverse  Effect.  The authorization, execution,  delivery and performance of
this Lease and the documents, instruments and agreements provided for herein
will not violate any applicable law, statute, regulation, rule, ordinance, code,
rule or order, which violation could reasonably be expected to result in any 
Material  Adverse Effect.
 

--------------------------------------------------------------------------------

E.            Liabilities of Lessor. Lessee is not liable for any indebtedness
for money borrowed by Lessor and has not guaranteed any of the debts or
obligations of Lessor.


8.             Covenants. Lessee covenants to Lessor for so long as this Lease
is in effect as follows:


A.           Aggregate Fixed Charge Coverage Ratio. Lessee shall maintain an
Aggregate Fixed Charge Coverage Ratio at all of the FCCR Properties in the
aggregate of at least 1.25:1, calculated as of the last day of each fiscal year
of Lessee (each, a "Fiscal Year"). For purposes of this Lease, the term
"Aggregate Fixed Charge Coverage Ratio" shall mean with respect to the twelve
month period of time ending on the date of calculation, the ratio calculated for
such period of time of (a) the sum of Net Income, Depreciation and Amortization,
Interest Expense and Operating Lease Expense, less a corporate overhead
allocation in an amount equal to 4% of Aggregate Gross Sales, to (b) the sum of
the Operating Lease Expense and the Equipment Payment Amount.


For purposes of this Section 8, the following terms shall be defined as set
forth below:


"Capital Lease" shall mean any lease of any property (whether  real, personal or
mixed) by Lessee with respect to one or more of the FCCR Properties which  lease
would, in conformity  with  GAAP, be required  to be  accounted  for as a
capital lease on the balance sheet of Lessee. The term "Capital Lease" shall not
include  any operating lease or this Lease.
 
"Debt" shall mean, as directly related to all of the FCCR  Properties  and  the
period of determination, (i) obligations of Lessee  to pay debt service in
respect of indebtedness of Lessee for borrowed  money,  (ii) obligations  of 
Lessee evidenced by bonds, indentures, notes or similar instruments, (iii)
obligations of Lessee to pay the deferred  purchase  price of property  or
services,  (iv) obligations of Lessee under leases which should be, in
accordance with GAAP, recorded as Capital Leases, and (v) obligations of Lessee
under direct or indirect guarantees in respect of, and obligations (contingent
or otherwise) to purchase or  otherwise acquire, or otherwise  to assure  a 
creditor  against  loss  in respect  of, indebtedness or obligations of others
of the kinds referred to  in clauses (i) through  (iv)  above. The term "Debt"
shall not include Lessor's debt with respect  to  the  FCCR Properties  or
otherwise.


"Depreciation and Amortization" shall mean with respect to all of the FCCR
Properties the depreciation and amortization accruing during any period of
determination with respect to Lessee as determined in accordance with GAAP. The
term "Depreciation and Amortization" shall not include Lessor's depreciation and
amortization with respect to the FCCR Properties or otherwise.
 

--------------------------------------------------------------------------------

"Equipment Payment Amount" shall mean for any period of determination the sum of
all amounts  payable  during such period  of determination  under all (i) leases
entered into by Lessee for Personalty located at one or more of the FCCR
Properties and (ii) all loans made to Lessee secured by Lessee's interest in the
Personalty located at one or more of the FCCR Properties.


"Interest Expense" shall mean for any period of determination, the sum of all
interest accrued or which should be accrued in respect of all Debt of Lessee
directly attributable to one or more of the FCCR Properties and all business
operations thereon during such period (including interest attributable to
Capital Leases), as determined in accordance with GAAP.


"Net Income" shall mean with respect to all of the period of determination, the
gross income of Lessee allocable to all of the FCCR Properties less all
operating expenses allocable to all of the FCCR Properties. In determining the
amount of Net Income, (i) adjustments shall be made for nonrecurring gains and
losses allocable to the period of determination, (ii) deductions shall be made
for, among other things, Depreciation and Amortization, Interest Expense and
Operating Lease Expense allocable to the period of determination, (iii) charges
for related entity services, financings, mark-ups on purchases and other similar
charges which are of a nature historically accounted for in Lessee's Store
Income Statements shall be excluded, and (iv) no deductions shall be made for
(x) income taxes or charges equivalent to income taxes allocable to the period
of determination, as determined in accordance with GAAP,  or  (y) corporate
overhead expense allocable to the period of determination. All Net  Sublease
Rents received by Lessee pursuant to subleases contemplated by Section 26 of
this Lease shall be included within ''Net Income" for purposes of the
determination of the Aggregate Fixed Charge Coverage Ratio.


"Operating Lease Expense" shall mean the lease payments incurred  by Lessee
under any operating leases with respect to one or more of the  FCCR Properties
(including this Lease) and the business operations thereon during the period of
determination, as determined in accordance with GAAP.


B.            Nonconsolidation Covenants. (i) Lessee will not assume liability
for any indebtedness for money borrowed by Lessor and does not, and will not,
guarantee any of the debts or obligations of Lessor. Lessee will not hold itself
out as being liable for any obligations  or indebtedness of Lessor.


(ii)        Lessee shall not and shall use its best efforts to cause its
Affiliates not to hold Lessor out to the public or to any individual creditors
as being a unified entity with assets and liabilities in common with Lessee.


(iii)       Lessee shall conduct its business so as not to mislead others as to
the separate identity of Lessor, and particularly will avoid the appearance of
conducting business on behalf of Lessor. Without limiting the generality of the
foregoing, no oral and written communications of Lessee, including, without
limitation, letters, invoices, purchase orders, contracts, statements and loan
applications, will be made in the name of Lessor which to the extent that to do
otherwise would materially bear upon the maintenance of Lessor's separate
identity.
 

--------------------------------------------------------------------------------

(iv)      Lessee will not act in Lessor's name.


(v)       Where necessary and appropriate, Lessee shall disclose the independent
business status of Lessor to creditors of Lessee, if any.


(vi)      The resolutions, agreements and other instruments of Lessee, if any,
underlying the transactions described in this Lease will be maintained by
Lessee.
 
(vii)     All transactions between Lessee and Lessor will be no less fair to
each party than they could obtain on an arm's-length basis.


(viii)    The books, records and accounts of Lessee shall at all times be
maintained in a manner permitting the assets and liabilities of Lessor to be
easily separated and readily ascertained from those of Lessee.


(ix)       Lessee will not direct, or otherwise control, the ongoing business
decisions of Lessor.


(x)        Lessee will not file or cause to be filed a voluntary or involuntary
petition in bankruptcy on behalf of or against Lessor.


C.           Transfer, Participation and Securitization Covenants . (i) Lessee
agrees to cooperate in good faith with Lessor and Lender in connection with any
Transfer, Participation and/or Securitization of any of the Notes, Mortgages
and/or any of the Loan Documents, or any or all servicing rights with respect
thereto, including, without limitation, (x) providing all current public
documents, financial and other data required to be filed with the United States
Securities and Exchange Commission with respect to Lessee and the Store Income
Statements (collectively, the "Disclosures"); provided, however, Lessee shall
not be required to make Disclosures of any Confidential Information or any
information which has not previously been made public except as required by
applicable federal or state securities laws; and (y) amending the terms of this
Lease to the extent necessary so as to satisfy the reasonable requirements of
purchasers, transferees, assignees, servicers,  participants, investors or
selected rating agencies involved in any such Transfer, Participation or
Securitization, so long as such amendments would not materially and adversely
affect the economic terms of this Lease or Lessee. Lessor and Lender shall
prepare, at the expense of Lessor and Lender, all documents evidencing  such
amendments,  provided that Lessee shall be responsible for the payment of its
attorneys'  fees incurred in connection with reviewing and finalizing such
documents.
 

--------------------------------------------------------------------------------

(ii)        Lessee consents to Lessor and Lender providing  the  Disclosures, as
well as any other information which Lessor and Lender may now have or hereafter
acquire with respect to the Properties or the financial condition of Lessee to
each purchaser, transferee, assignee, servicer, participant, investor or rating
agency involved with respect to such Transfer, Participation and/or
Securitization, as applicable.  Lessee, Lessor and Lender shall pay their own
attorneys' fees and other out-of-pocket expenses incurred in connection with the
performance of its obligations under this Section 8.C.


D.            Compliance Certificate. Within 90 days after the end of each
Fiscal Year, Lessee shall deliver to Lessor such compliance certificates as
Lessor may reasonably require in order to establish that Lessee is in compliance
in all material respects with all of the obligations, duties and covenants
imposed on Lessee pursuant to this Lease.


9.             Rentals To Be Net to Lessor. The Base Annual Rental  payable
hereunder shall be net to Lessor, so that this Lease shall yield to Lessor the
rentals specified during the  Lease  Term, and  that all costs, expenses  and
obligations  of  every kind  and  nature whatsoever  relating to the  Properties
shall be performed  and paid by Lessee.


10.          Taxes and Assessments. Lessee shall pay, prior to the earlier of
delinquency  or  the accrual of interest on the unpaid balance, all taxes and
assessments of every type or nature assessed against, imposed upon  or  arising 
with respect  to Lessor  (assuming  that the Properties are the only real
property owned by Lessor and that Lessor is not engaged in any business other 
than the ownership, leasing and financing of the Properties and any  other 
matters  ancillary  thereto), any of the Properties, this Lease, the rental or
other payments due under this Lease or Lessee during the Lease Term which affect
in any manner the net return realized by Lessor  under this Lease, including, 
without  limitation, the following:


A.            All taxes and assessments upon any of the Properties or any part
thereof and upon any Personalty, whether belonging to Lessor or Lessee, or any
tax or charge levied in lieu of such taxes and assessments;
 
B.             All taxes, charges, license fees and or similar fees imposed by
reason of the use of any of the Properties by Lessee; and


C.            All excise, transaction, privilege, license, sales, use and other
taxes upon the rental or other payments due under this Lease, the leasehold
estate of either party or the activities of either party pursuant to this Lease.


Notwithstanding the foregoing, but without limiting the preceding obligation of
Lessee to pay all taxes which are imposed on the rental or other payments due
under this Lease, in  no event will Lessee be required to pay any net income
taxes or taxes in lieu of income taxes (i.e.,  taxes which are determined taking
into account deductions arising from depreciation, interest, taxes and ordinary
and necessary business expenses) or franchise taxes (unless imposed in lieu of
other taxes that would otherwise be the obligation of Lessee wider this Lease,
including, without limitation, any "gross receipts tax" or any similar tax based
upon gross income or receipts of Lessor which does not take into account
deductions arising from depreciation, interest, truces and/or ordinary or
necessary business expenses) of Lessor, any transfer taxes of Lessor, or any tax
imposed  with respect to the sale, exchange or other disposition by Lessor, in
whole or in part, of any of the Properties or  Lessor's interest in this Lease
(other than transfer or recordation  taxes imposed in connection  with the
transfer of any of the Properties to Lessee, the substitution of a Substitute
Property or the termination of this Lease pursuant to the provisions of this
Lease).
 

--------------------------------------------------------------------------------

All taxing authorities shall be instructed to send all tax and assessment
invoices to Lessee and Lessee shall promptly provide Lessor and Lender with
copies of  all  tax  and  assessment invoices received by Lessee. Upon request,
Lessee shall also provide Lessor and  Lender with evidence that such invoices
were paid in  a  timely  fashion.  Lessee  may,  at  its  own  expense, contest
or cause to be contested (in the case of any item involving more than
$50,000.00, after prior written notice to Lessor), by appropriate legal
proceedings conducted in good faith and with due diligence, the amount or
validity or application, in whole or in part, of any item specified in this
Section 10 or any lien therefor, provided that (i) such proceeding shall 
suspend  the  collection thereof .from the applicable Properties or any interest
therein, (ii) neither such Properties nor any interest therein would be in any
danger of being sold, forfeited or lost by reason of such  proceedings, (iii) no
Event of Default has occurred, and (iv) Lessee shall have deposited with Lessor
adequate reserves for the payment of the taxes, together with all interest and
penalties thereon,  unless paid in full under protest, or Lessee shall have
furnished the security  as may be required  in the proceeding or as may be
reasonably required by Lessor to ensure payment of any contested  taxes. So long
as an Event of Default shall not have occurred and be continuing, any amount
recovered as a result of retroactive tax contests with respect to taxes or
assessments payable during the Lease Term shall be paid to Lessee. Lessor shall,
at the request of Lessee, execute or join in the execution of any instruments or
documents reasonably requested by Lessee in connection with any contest or
proceeding contemplated by this Section 10, but Lessee shall be solely
responsible for the payment of all costs and expenses incurred by Lessor or
Lessee in connection with such contests and proceedings.
 
11.           Utilities. Lessee shall contract, in its own name, for and pay
when due all charges for the connection and use of water, gas, electricity,
telephone, garbage collection, sewer use and other utility services supplied to
the Properties during the Lease Term.  Under  no circumstances shall  Lessor be
responsible  for  providing  any utility service  to the  Properties.   Unless 
an Event of Default shall have occurred and be continuing, Lessor will not take
any action to interrupt the utility  service to the Properties.


12.           Insurance. Throughout the Lease Term, Lessee shall maintain, or
cause a permitted sublessee as contemplated by Section 26 to maintain, with
respect to each of the Properties, at its sole expense, the following types and
amounts of insurance (which may be included under a blanket insurance policy if
all the other terms hereof are satisfied):


A.           Insurance against loss, damage or destruction by fire and other
casualty, including theft, vandalism and malicious mischief, flood (for each of
the Properties which is in a location designated by the Federal Emergency
Management Administration as a Special Flood Hazard Area), earthquake (for each
of the Properties which is in an area commonly subject to destructive
earthquakes within recorded history), boiler explosion (for each of the
Properties with a boiler), plate glass breakage, sprinkler damage (for each of
the Properties which has a sprinkler system), all matters covered by a standard
extended coverage endorsement, all matters covered by a special coverage 
endorsement  commonly known as an "all-risk" endorsement  and such other risks
as Lessor may reasonably  require consistent with reasonably prudent business
practices for similar types of properties, insuring each of the Properties for
not less than 100% of their full insurable replacement cost.
 

--------------------------------------------------------------------------------

B.           Commercial general liability and property damage insurance,
including a products liability clause, covering Lessor, Remainderman and Lessee
against bodily injury liability, property damage liability and automobile bodily
injury and property damage liability, including without limitation any liability
arising out of the ownership, maintenance, repair, condition or operation of the
Properties or, to the extent covered by a customary commercial general liability
policy, adjoining ways, streets or sidewalks and, if applicable, insurance
covering Lessor, Remainderman and Lessee against liability arising from the sale
of liquor, beer or wine on the Properties. Such insurance policy or policies
shall contain a broad form contractual liability endorsement under which the
insurer agrees to  insure Lessee's obligations Under Section 19 hereof to the
extent insurable, and a "severability of interest" clause or endorsement which
precludes the insurer from denying the  claim  of Lessee, Remainderman or Lessor
because of the negligence  or other acts of the other, shall be in amounts of
not less than $1,000,000.00 per injury and occurrence with respect to any
insured liability, whether for personal injury or property damage, or such
higher limits as Lessor or Remainderman may reasonably  request from time  to
time,  and  shall be of form and substance satisfactory to Lessor and
Remainderman.


C.            Business income interruption insurance or rental interruption 
insurance, when applicable, as requested by Lessor, equal to 100% of the Base
Annual Rental for a period of not less than 12 months.
 
D.           State worker's compensation insurance, or self insurance where
permitted by applicable law, in the statutorily mandated limits, employer's
liability insurance with limits not less than $500,000 or such  greater amount 
as Lessor or Remainderman  may from time to time reasonably require and such
other insurance as may be necessary to comply with applicable laws.
 
E.            Such other insurance as may from time to time be reasonably
required by Lessor, Remainderman or Lender consistent with prudent business 
practices  for  similar types of properties in order to protect their respective
interests with respect to the Properties.
 
All insurance policies shall:


(i)         Provide for a waiver of subrogation by the insurer as  to  claims
against Lessor, Remainderman, Lender and their respective employees and agents;


(ii)        Provide that any ''no other insurance" clause in the insurance
policy shall exclude any policies of insurance maintained by Lessor,
Remainderman or Lender and that the insurance policy shall not be brought into
contribution with insurance maintained by Lessor, Remainderman or Lender;


(iii)       Contain a standard without contribution mortgage  clause endorsement
in favor of Lender and naming such other parties as additional named insureds as
may be designated by Lessor provided such parties have either a direct or
indirect ownership interest in the Properties or Lessor, or are managers, asset
managers, agents or independent contractors of Lessor or any entity or person
which has an ownership interest in Lessor;
 

--------------------------------------------------------------------------------

(iv)      Provide that the policy of insurance shall not be  terminated,
cancelled or substantially modified without at least thirty (30) days' prior
written notice to Lessor, Remainderman, Lender and to any other party covered by
any standard mortgage clause endorsement;


(v)        Provide that the insurer shall not have the option to restore the
applicable Properties if Lessor or Lessee elects to terminate this Lease in
accordance with the terms hereof;


(vi)       Be issued by insurance companies licensed to do business in the
states in which the Properties are located and which are rated A:VI or better by
AM. Best's Insurance Guide or are otherwise reasonably approved by Lessor and
Remainderman; and


(vii)      Provide that the insurer shall not deny a claim nor shall the
insurance be cancelled, invalidated or suspended by (1) any action, inaction,
conduct or negligence of Lessor, Remainderman, Lender or any other party covered
by any standard mortgage clause endorsement, Lessee, anyone acting for Lessee or
any subtenant or other occupant of any of the Properties, (2) occupancy or use
of any of the Properties for purposes more hazardous than permitted by such
policies, (3) any foreclosure or other proceedings relating to any of the
Properties or change in title to or ownership of any of the Properties, or (4)
any breach or  violation  by  Lessee  or any other person of any warranties,
declarations or conditions contained in such policies or the applications for
such policies.


It is expressly understood and agreed that the foregoing minimum limits of
insurance coverage shall not limit the liability of Lessee for its acts or
omissions as provided in this Lease. All insurance policies (with the exception
of worker's compensation insurance to the extent not available under statutory
law), shall designate Lessor, Remainderman and Lender as additional named
insureds as their interests may appear and shall be payable as set forth in
Section 21 hereof. All such policies shall be written as primary policies, with
deductibles not to exceed 10% of the amount of coverage; provided, however, (i)
Lessee shall be permitted to maintain deductibles on replacement value property
insurance in an amount not to exceed $100,000.00 per Property, and (ii) at all
times while Guarantor maintains a net worth determined in accordance with GAAP
of at least $280,000,000.00 and Guarantor has a solicited long term debt rating
(or, if Guarantor does not have a solicited long term debt rating, a corporate
rating) of (a) BB or better by Standard & Poors Rating Group, or any successor
thereto, or (b) ba2 or better by Moody's Investors Service, Inc., Lessee may
self-insure or maintain deductibles on genera] liability insurance in an amount
not to exceed $250,000.00 per occurrence per Property. Any other policies,
including any policy now or hereafter carried by Lessor, Remainderman or Lender,
shall serve as excess coverage. Lessee shall procure policies for all insurance
for periods of not less than one year and shall provide to Lessor, Remainderman
and Lender certificates of insurance or, upon the request of Lessor,
Remainderman or Lender, duplicate originals of insurance policies evidencing
that insurance satisfying the requirements of this Lease is in effect at all
times. If Lessee in good faith desires to change its insurance carrier or, not
more often than once in any Lease Year, change to a policy year ending on a
different calendar date, Lessor will not unreasonably withhold its consent to
Lessee maintaining the preceding insurance policies for a period of less than
one year solely as a result of the transition of such insurance policies to the
replacement carrier or the revised  ending  date. Lessor further agrees that, to
the extent it has requested and received duplicate originals of the insurance
policies required by this Lease, Lessee shall not be required to subsequently
provide duplicate originals of such insurance policies unless any of the
coverages provided in any such policies change or the carrier of any such policy
changes, in which event Lessee shall only be required to provide (without
limiting Lessee's obligation to deliver certificates of insurance as
contemplated by this Section), upon the request of Lessor, duplicate  originals
of those portions  of the policies which have changed and/or those policies for
which the carrier has changed.  In  the event of any transfer by Lessor of
Lessor's interest in any of the Properties or any financing or refinancing   
of    Lessor's    interest    in    any    of the  Properties,or   by 
Remainderman  of Remainderman's interest in any of the Properties, Lessee shall,
upon  not  less  than  ten  (10) Business Days prior written notice,  deliver 
to  Lessor  and  Remainderman  or  any  Lender providing such  financing  or 
refinancing,  as applicable,  certificates  of  all  insurance  required  to be
maintained  by  Lessee  hereunder  naming  such  transferee  or  such  Lender, 
as  applicable,  as an additional named insured to the extent  required  herein 
effective  as  of  the  date  of  such transfer,  financing  or refinancing.
 

--------------------------------------------------------------------------------

13.            Tax and Insurance Impound. Upon the occurrence of an Event of
Default resulting from the failure of Lessee to perform any monetary obligation
due under this Lease, including, without limitation, the failure to pay Base
Annual Rental, Additional Rental and/or taxes, assessments and/or insurance
premiums as contemplated by this Lease, Lessor may require Lessee to pay to
Lessor sums which will provide an impound account (which shall not  be deemed a
trust fund) for paying up to the next one year of taxes, assessments and/or
insurance premiums for each of the Properties. Upon such requirement, Lessor
will estimate the amounts needed for such purposes and will notify Lessee to pay
the same to Lessor in equal monthly installments, as nearly as practicable, in
addition to all other sums due under this Lease. Should additional funds be
required at any time, Lessee shall pay the same to Lessor on demand. Lessee
shall advise Lessor of all taxes and insurance bills which are due and shall
cooperate fully with Lessor in assuring that the same are paid timely. Lessor
may deposit all impounded funds in accounts insured by any federal or state
agency. Interest or other gains from such funds, if any, shall, so long as no
Event of Default shall have occurred and be continuing, be the sole property of
Lessee. Interest or other gains from such funds, if any, shall, if, subsequent
to Lessor requiring Lessee to establish such impound account, an Event of
Default shall have occurred and be continuing, be the sole property of Lessor.
Upon the occurrence and during the continuance of an Event of Default, Lessor
may apply all impounded funds against any sums due from Lessee to Lessor. Lessor
shall give to Lessee an annual accounting showing all credits and debits to and
from such impounded funds received from Lessee. Nothing in this Section 13 shall
be interpreted as a waiver by Lessor of any rights Lessor may have under this
Lease upon the occurrence and during the continuance of an Event of Default.


14.           Payment of Rental and Other Sums. All rental and other sums which
Lessee is required to pay hereunder shall be the unconditional obligation of 
Lessee and  shall be payable  in full when due without any setoff, abatement,
deferment, deduction  or counterclaim  whatsoever. Upon execution of this Lease,
Lessee shall establish arrangements whereby payments of the Base Monthly Rental
and impound payments, if any,  are transferred  by  wire or other means 
directly from Lessee's  bank  account  to such account  as Lessor  may 
designate.   Any delinquent payment (that is, any payment not made within five
Business Days after the date when due) shall, in addition to any other remedy of
Lessor, incur a late charge of 5% (which late charge is intended to compensate
Lessor for the cost of handling and processing such delinquent payment and
should not be considered interest) and bear interest at the Default Rate, such
interest to be computed from and including the date such payment was due through
and including the date of the payment; provided, however, in no event shall
Lessee be obligated to pay late charges and interest in amounts that exceed the
limitations imposed by applicable law then in effect.
 

--------------------------------------------------------------------------------

15.           Use. Except as set forth below, each of the Properties shall be
used solely for the operation of a Permitted Facility in accordance with the
standards of operations then in effect on a system-wide basis, and for no other
pu1pose.  Lessee shall promptly notify Lessor of a change of use of any of the
Properties from any restaurant concept included within the definition of
Permitted Facility to another restaurant concept included within the definition
of Permitted Facility.  Lessee shall occupy the Properties promptly following
the Effective Date and, except  as set forth below and except during periods
when  any of the Properties is untenantable  by reason of Casualty or Taking
(provided, however, during all such periods while any of the Properties is
untenantable, Lessee shall strictly comply with the  terms  and  conditions  of
Section 21 of this Lease), Lessee shall at all times during the Lease Term
occupy each of the Properties and shall diligently conduct its business on each
of the Properties as a Permitted Facility. Lessee may cease diligent operation
of business at any of the Properties for a period not to exceed 180 days;
provided, however, Lessee may not cease diligent operation at more than two of
the Properties at any one time and Lessee may only cease operation once with
respect to each  Property   within  any  five-year  period  during  the Lease
Term. Notwithstanding the foregoing, so long as an Event of Default has not
otherwise occurred and is continuing under this Lease, one of the Properties
then subject to this Lease may be closed for an indefinite period of time
without such closure constituting an Event of Default under this Lease. If
Lessee does discontinue operation as permitted by this Section 15, Lessee shall
(i) give written notice to Lessor within 10 Business Days after Lessee elects to
cease operation, (ii) provide adequate protection and maintenance of any such
Properties during  any period of vacancy, (iii) comply with all Applicable
Regulations and otherwise comply with the terms and conditions of this Lease
other than the continuous use covenant set forth in this Section 15, and (iv)
pay all costs necessary to restore such Properties to their condition on the day
operation of the business ceased at such time as such Properties are reopened
for Lessee's business operations or other substituted use  approved  by  Lessor 
as contemplated below. Notwithstanding anything herein to the contrary, Lessee
shall pay the Base Monthly Rental as provided herein during any period in which
Lessee discontinues operation.


Lessee shall not, by itself or through any assignment, sublease or other type of
transfer, convert any of the Properties to a use other than a Permitted Facility
during the Lease Term without Lessor's consent, which consent shall not be
unreasonably withheld or delayed. Lessor may consider any or all of the
following in determining whether to grant its consent, without being deemed to
be unreasonable: (i) whether the rental paid to Lessor would be equal to or
greater than the anticipated rental assuming continued existing use, (ii)
whether the converted use will be consistent with the highest and best use of
the Properties, and (iii) whether the converted use will increase Lessor's risks
or decrease the value of the Properties.
 

--------------------------------------------------------------------------------


16.          Compliance with Laws, Restrictions, Covenants and Encumbrances.
 
A.            Lessee's use and occupation of each of the Properties, and the
condition thereof, shall,  at Lessee's sole cost and expense, comply fully with
all Applicable Regulations and all restrictions, covenants and encumbrances of
record applicable to such Property. In addition to the other requirements of
this Section 16, Lessee shall, at all  times  throughout  the Lease  Term, 
comply with all Applicable Regulations, including, without limitation, in
connection with  any  maintenance, repairs and replacements of the Properties
undertaken by Lessee as  required  by Section  17 of this Lease.


B.             Lessee will use its reasonable best efforts to not permit any act
or  condition  to  exist on or about any of the Properties (excluding acts
committed by third parties not within the control of Lessee) which will increase
any insurance rate thereon, except when such  acts are required  in the normal 
course of its business and Lessee shall pay  for such increase.


C.            Without limiting the generality of the other provisions of this
Section 16, Lessee agrees that it shall be responsible for complying in all
applicable respects with the Americans with Disabilities Act of 1990, as such
act may be amended from time to time, and all regulations promulgated thereunder
(collectively, the ''ADA"), as it affects the Properties, including, without
limitation, making required "readily achievable" changes to remove any
architectural or communications barriers, and providing auxiliary aides and
services within the Properties. Lessee further agrees that any and all
alterations made to the Properties during the Lease Term will comply with the
applicable requirements of the ADA. All plans for alterations which must be
submitted to Lessor under the provisions of Section 18 must include a statement
from a licensed architect or engineer certifying that he or she has reviewed the
plans, and that the plans comply with all applicable provisions of the ADA. Any
subsequent approval or consent to the plans by Lessor shall not be deemed to be
a representation of Lessor's part that the plans comply with the ADA, which
obligation shall remain with Lessee. Lessee agrees that it will defend,
indemnify and ho]d harmless the Indemnified Parties from and against any and all
Losses caused by, incurred or resulting from Lessee's failure to comply with its
obligations under this Section 16.C.


D.            Lessee represents and warrants to Lessor as of the Effective Date,
to Lessee's knowledge and except as disclosed in the Questionnaires:
 
(i)        None of the Properties nor Lessee, in connection with its occupancy,
use or operation of the Properties, are in violation of any Environmental Laws
except for such noncompliance which could not reasonably be expected  to have a
Material Adverse Effect, or subject to any pending or threatened investigation
or inquiry by any Governmental Authority or to any remedial obligations under
any Environmental Laws that could reasonably be expected to have a Material
Adverse Effect.


(ii)       All permits, licenses or similar authorizations to construct, occupy,
operate or use any buildings, improvements, fixtures and equipment forming a
part of any of the Properties required to be obtained by reason of any
Environmental Laws have been obtained, except for such permits, licenses or
authorizations the failure of which to obtain could not reasonably be expected
to have a Material Adverse Effect.
 

--------------------------------------------------------------------------------

(iii)       Except in De Minimis Amounts, no Hazardous Materials have been used,
handled, manufactured, generated, produced, stored, treated,  processed, 
transferred, disposed of or otherwise Released in, on, under, from or about any
of the Properties, which have not been properly remediated in accordance with
all applicable  Environmental  Laws, or which could not reasonably be expected
to have a Material Adverse Effect.


(iv)      The Properties do not contain Hazardous Materials, other than in De
Minimis Amounts, or underground storage tanks.


(v)       There is no past or present non-compliance with Environmental Laws, or
with permits issued pursuant thereto, in connection with any of the Properties,
except for such non-compliance which could not reasonably be expected to have a
Material Adverse Effect.


(vi)      Lessee has not received any written notice or other communication from
any Person (including but not limited to a Governmental Authority) relating to
Hazardous Materials or Remediation thereof, of possible liability of any Person
pursuant to any Environmental Law, other Environmental Conditions in connection
with any of  the Properties, or any actual or potential administrative or
judicial proceedings in  connection with any of the foregoing, in each case with
respect to a condition or event that could reasonably be expected to have a
Material Adverse Effect.


(vii)     Lessee has truthfully and fully provided to Lessor, in writing, any
and all information relating to Environmental Conditions in, on, under or from
the Properties that is known to Lessee and that is contained in Lessee's files
and records,  including  but not  limited to any environmental investigations
relating to Hazardous Materials in, on, under or from any of the Properties.


(viii)    All uses and operations on or of the Properties, whether by Lessee or
any other Person, have been in compliance with all Environmental Laws and
permits issued pursuant thereto, except for such non-compliance which could not
reasonably be expected to have a Material Adverse Effect; and the Properties
have been kept free and clear of all liens and other encumbrances imposed
pursuant to any Environmental Law (the "Environmental Liens").
 

--------------------------------------------------------------------------------

E.            Lessee covenants to Lessor during the Lease Term that: (i) the
Properties shall not be in violation of or subject to any investigation or
inquiry by any Governmental Authority or to any remedial obligations under any
Environmental Laws except for such violations or investigations or inquiries
which relate to Hazardous Materials in De Minimis Amounts, and if any such
investigation or inquiry is initiated, Lessee shall promptly notify Lessor; (ii)
all uses and operations on or of each of the Properties, whether by Lessee or
any other Person, shall be in compliance with all applicable Environmental Laws
and permits issued pursuant thereto, except for such noncompliance which relates
to Hazardous Materials in De Minimis Amounts; (iii) there shall be no Releases
in, on, under or from any of the Properties, except in De Minimis Amounts; (iv)
there shall be no Hazardous Materials in, on, or under any of the Properties,
except in De Minimis Amounts; (v) Lessee shall keep each of the Properties free
and clear of all Environmental Liens, whether due to any act or omission of
Lessee or any other Person; (vi) Lessee shall, at its sole cost and expense,
fully and expeditiously cooperate in all activities pursuant to subsection F
below, including but not limited to providing all relevant information and
making knowledgeable persons within the control of Lessee available for
interviews; (vii) in the event of any alleged or known Release, Lessee shall, at
its sole cost and expense, perform any environmental site assessment or other
investigation of Environmental Conditions in connection with any of the
Properties as may be reasonably requested by Lessor (including but not limited
to sampling, testing and analysis of soil, water, air, building materials and
other materials and substances whether solid, liquid or gas), and share with
Lessor the reports and other results thereof, and Lessor and the other
Indemnified Parties shall be entitled to rely on such reports and other results
thereof; (viii) Lessee shall, at its sole cost and expense, comply with all
reasonable written requests of Lessor to (1) reasonably effectuate Remediation
of any condition (including but not limited to a Release) in, on, under or from
any of the Properties; (2) comply with any Environmental Law; (3) comply with
any applicable directive from any Governmental Authority, or engage in
appropriate alternative remedial activities  if approved by such Governmental
Authority; and (4) take any other reasonable action necessary or appropriate for
protection of human health or the environment on the Properties; (ix) Lessee
shall, upon obtaining such information, promptly notify Lessor in writing of (A)
any  Releases  or threatened Releases in, on, under, from or migrating towards
any of the Properties which could reasonably be expected to involve Hazardous
Materials other than in De Minimis Amounts; (B) any non-compliance with any
Environmental Laws related in any way to any of the Properties, which
non-compliance could reasonably be expected to involve Hazardous Materials other
than in De Minimis Amounts; (C) any actual or potential Environmental Lien; (D)
any required or proposed Remediation of Environmental Conditions relating to any
of the Properties; and (E) any written or oral notice or other communication of
which Lessee becomes aware from any source whatsoever (including but not limited
to a Governmental Authority) relating in any way to Hazardous Materials or
Remediation thereof which could reasonably be expected to involve Hazardous
Materials other than in De Minimis Amounts, possible liability of any Person
pursuant to any Environmental Law, other Environmental Conditions in connection
with any of the Properties, or any actual or potential administrative or
judicial proceedings in connection with anything referred to in this Section.


F.             Lessor, Lender and any other Person designated by Lessor,
including but not limited to any receiver, any representative of a Governmental
Authority, and any environmental consultant, shall, after five Business Days'
prior written notice to Lessee (except that in the event of an emergency no such
prior notice shall be required), have the right, but not the obligation, to
enter upon the Properties at all reasonable times (including, without
limitation,  in connection with any Securitization, Participation or Transfer or
in connection with a proposed sale or conveyance of any of the Properties or a
proposed financing or refinancing secured by any of the Properties or in
connection with the exercise of any remedies set forth in this Lease, the
Mortgages or the other Loan Documents, as applicable) to assess any and all
aspects of the environmental condition of the Properties and their use,
including but not limited to conducting any environmental assessment or audit
(the scope of which shall be determined in the sole and absolute discretion of
the party conducting the assessment) and taking samples of soil, groundwater or
other water, air, or building materials, and conducting other invasive testing;
provided, however, that any such persons (except in emergencies) shall use
reasonable efforts to undertake any such assessments or investigations so as to
minimize the impact on Lessee's business operations at the Properties. Lessee
shall cooperate with and provide access to Lessor, Lender and any other Person
designated by Lessor. Any such assessment and investigation shall be at Lessor's
sole cost and expense unless at the time of any such assessment or investigation
Lessor has a reasonable basis for believing that a Release has occurred on a
Property or an Event of Default has occurred and is continuing, in which case
Lessee shall be responsible for the cost of any such assessment or
investigation. Unless an Event of Default shall have occurred and be continuing,
upon completion of any assessments or testing pursuant to this Section 16.F (i)
the Properties shall be restored to their condition at the time of commencement
of testing, including, without  limitation,  the repair of any damage to the
Properties  as a  result of such  testing and (ii) Lessor shall indemnify,
defend and hold Lessee harmless from and against any costs (including, without
limitation, reasonable attorneys' fees and expenses), claims, loss or damages
resulting from any assessments or testing pursuant to this Section 16.F
(excluding claims, losses or damages suffered by Lessee as a result of Lessee's
gross negligence or willful misconduct).
 

--------------------------------------------------------------------------------

G.            Lessee shall, at its sole cost and expense, protect, defend,
indemnify,  release and hold harmless each of the Indemnified Parties for, from
and against any and all Losses (excluding Losses for which Lessor has agreed to
indemnify, defend and hold harmless Lessee pursuant to Sections 16.F and 22 and
Losses suffered by an Indemnified Party directly arising out of such Indemnified
Party's gross negligence or willful misconduct;  provided,  however,  that  the 
term "gross negligence" shall not include gross negligence imputed as a matter
of law to any of the Indemnified  Parties solely by reason of Lessor's interest
in any of the Properties or Lessor's failure to act in respect of matters which
are or were the obligation of Lessee under this Lease) and costs of Remediation
(whether or not performed  voluntarily),  engineers'  fees,  environmental 
consultants' fees, and costs of investigation (including but not limited to
sampling, testing, and analysis of soil, water, air, building materials and
other materials and substances whether  solid,  liquid  or  gas) imposed upon or
incurred by or asserted against any Indemnified Parties, and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (i) any presence of any Hazardous Materials in, on, above, or under
any of the Properties; (ii) any past or present Release or Threatened Release
in, on, above, under or from any of the Properties; (iii) any activity by
Lessee, any Affiliate of Lessee or any other tenant or other user of any of the
Properties in connection with any actual, proposed or threatened use, treatment,
storage, holding, existence, disposition or other Release, generation,
production, manufacturing, processing, refining, control. management, abatement,
removal, handling, transfer or transportation to or from any of the Properties
of any Hazardous Materials at any time located in, under, on or above any of 
the Properties;  (iv) any activity by Lessee, any Affiliate of Lessee or any
other tenant or other user of any of the Properties  in connection with any
actual or proposed Remediation of any Hazardous Materials at any time located 
in, under, on or above any of the Properties,  whether or not such Remediation
is voluntary or pursuant to court or administrative order, including but not
limited to any removal, remedial or corrective action; (v) any past, present or
threatened non-compliance or violations of any Environmental Laws (or permits
issued pursuant to any Environmental Law) in connection with any of the
Properties or operations thereon, including but not limited to any failure by
Lessee,  any Affiliate of Lessee or any other tenant or other user of any of the
Properties to comply  with any order of any Governmental Authority in connection
with any Environmental Laws; (vi)  the imposition, recording or filing or the
threatened imposition, recording  or  filing  of  any Environmental Lien
encumbering any of the Properties; (vii) any administrative processes or
proceedings or judicial proceedings in any way connected with any matter
addressed in this Section; (viii) any past, present or threatened injury to,
destruction of or loss of natural resources in violation of Environmental Laws
in any way connected  with any of the Properties, including but not limited to
costs to investigate and assess such injury, destruction or loss; (ix) any acts
of Lessee,  any Affiliate of Lessee or any other tenant or user of any of the
Properties in arranging for disposal or treatment, or arranging with a
transporter for transport for disposal or treatment, of Hazardous Materials
owned or possessed by Lessee, any Affiliate of Lessee or any other tenant or
user of any of the Properties, at any facility or incineration vessel owned or
operated by another Person and containing such or similar Hazardous Materials;
(x) any acts of Lessee, any Affiliate of Lessee or any other tenant or user of
any of the Properties, in accepting any Hazardous Materials for transport to
disposal or treatment facilities, incineration vessels or sites selected by
Lessee, any Affiliate of Lessee or any other tenant or user of any of the
Properties, from which there is a Release, or a Threatened Release of any
Hazardous Materials which causes the incurrence of costs for Remediation; (xi)
any personal injury, wrongful death, or property damage arising under any
statutory or common law or tort law theory, including but not limited to damages
assessed for the maintenance of a private or public nuisance or for the
conducting of an abnormally dangerous activity, on or near any of the
Properties; and (xii) any misrepresentation or inaccuracy in any representation
or warranty or material breach or failure to perform any covenants or other
obligations pursuant to this Section.
 

--------------------------------------------------------------------------------

H.            The obligations of Lessee and the rights and remedies  of 
Indemnified  Parties under Sections 16.D through 16.G shall survive the
termination, expiration and/or release of this Lease.


17.           Condition of Properties; Maintenance. Lessee,   at   its   own
expense, will maintain all parts of each of the Properties in good repair  and 
sound  condition,  except  for ordinary wear and tear  and  any  Casualties 
and  Takings  (but  without  limiting  Lessee's obligations under the terms and
conditions of Section  21  of  this  Lease  with  respect  to  Casualties and
Takings), and will  take  all  action  and  will  make  all  structural  and 
non- structural, foreseen and unforeseen and ordinary and extraordinary changes
and repairs or replacements which may be required  to keep all parts  of  each 
of  the  Properties  in good  repair and sound condition.Lessee  waives  any 
right  to  (i)  require   Lessor  to  maintain, repair or rebuild all or any
part of any of the Properties or (ii) make repairs  at  the expense  of  Lessor,
pursuant  to any Applicable  Regulations  at  any time in effect.
 
18.           Waste; Alterations and Improvements. Lessee shall not commit
actual or constructive waste upon any of the Properties. Lessee shall not alter
the exterior, structural, plumbing or electrical elements of any of the
Properties in any manner without the consent of Lessor, which consent shall not
be unreasonably withheld or conditioned (it being understood and agreed that to
the extent Lessor is required to obtain the approval of Lender with respect to
any such alterations, Lessor shall in no event be deemed to have unreasonably
withheld Lessor's approval thereof if Lender shall not have given its approval
if required); provided, however, Lessee  may  undertake  nonstructural 
alterations  to  any  of  the  Properties  costing  less than $100,000.00 
without Lessor's consent.   If Lessor's consent is required  hereunder and
Lessor consents to the making of any such alterations, the same shall be made
according to plans and specifications approved by Lessor and subject to such
other conditions as Lessor shall reasonably require. All alterations shall be
made by Lessee at Lessee's sole expense by licensed contractors and in
accordance with all applicable laws governing such alterations. Any work at any
time commenced by Lessee on any of the Properties shall be prosecuted diligently
to completion, shall be of good workmanship and materials and shall comply fully
with all the terms of this Lease.  Upon completion of any alterations,  at
Lessor's request Lessee shall promptly provide Lessor with (i) evidence of full
payment to all laborers and materialmen contributing to the alterations, (ii) to
the extent Lessee was required to prepare plans and specifications for such
alterations, an architect's certificate certifying the alterations to have been
completed in conformity with the plans and specifications, (iii) a certificate
of occupancy (if the alterations are of such a nature as would require the
issuance of a certificate of occupancy), and (iv) any other documents or
information reasonably requested by Lessor. Any addition to or alteration of any
of the Properties shall automatically be deemed a part of the Properties and
belong to Lessor, and Lessee shall execute and deliver to Lessor such
instruments as Lessor may require to evidence the ownership by Lessor of such
addition or alteration. Lessee shall execute and file or record,  as
appropriate, a "Notice of Non-Responsibility," or any equivalent notice
permitted under applicable law in the states where the applicable Properties are
located.
 

--------------------------------------------------------------------------------

19.           Indemnification. Lessee shall indemnify, protect, defend and hold
harmless each of the Indemnified Parties from and against any and all Losses
(excluding losses for which Lessor has agreed to indemnify, defend and hold
Lessee harmless pursuant to Section 22, and Losses suffered by an Indemnified
Party arising out of the gross  negligence  or  willful misconduct of such
Indemnified Party; provided, however, that the term "gross negligence" shall not
include gross negligence imputed as a matter of law to any of the Indemnified
Parties solely by reason of the Lessor's interest in any of the Properties or
Lessor's failure to act in respect of matters which are or were the obligation
of Lessee under this Lease) caused by, incurred or resulting from Lessee's
operations of or relating in any manner to any of the Properties, whether
relating to their original design or construction, latent defects, alteration,
maintenance, use by Lessee or any person thereon, supervision or otherwise, or
from any breach of, default under, or failure to perform, any Term or provision
of this Lease by Lessee, its officers, employees, agents or other persons, or to
which any Indemnified Party is subject because of Lessor's or Remainderman's
interest in any of the Properties, including, without limitation, Losses arising
from (1) any accident, injury to or death of any person or loss of or damage to
property occurring in, on or about any of the Properties or portion thereof or
on the adjoining sidewalks, curbs, parking areas, streets or ways, (2) any use,
non-use or condition in, on or about, or possession, alteration, repair,
operation, maintenance or management of, any of the Properties or any portion
thereof or on the adjoining sidewalks, curbs, parking areas, streets or ways,
(3) any representation or warranty made herein by Lessee or in any certificate
delivered in connection with this Lease being false or misleading  in any
material  respect as of the date of such representation or warranty was made,
(4) performance of any labor or services or the furnishing of any materials or
other property in respect to any of the Properties or any portion thereof, (5)
any taxes, assessments  or other charges which Lessee is required to pay under
Section 10, (6) any lien, encumbrance or claim arising on or against any of the
Properties or any portion thereof under any Applicable Regulation or otherwise
which Lessee is obligated hereunder to remove and discharge, or the failure to
comply with any Applicable Regulation, (7) the claims of any invitees, patrons,
licensees or subtenants of all or any portion of any of the Properties or any
Person acting through or under Lessee or otherwise  acting under or as a
consequence  of  this  Lease or  any sublease, (8) any act or omission of Lessee
or its agents, contractors, licensees, subtenants or invitees pertaining to this
Lease, (9) any contest referred to in Section 10, and (10) the sale of liquor,
beer or wine on any of the Properties. It is expressly understood and agreed
that Lessee's obligations under this Section shall survive the expiration or
earlier Termination of this Lease for any reason.
 

--------------------------------------------------------------------------------

20.           Quiet Enjoyment. So long as Lessee shall pay the rental and other
sums herein provided and no Event of Default shall have occurred and be
continuing, Lessee shall have, subject and subordinate to Lessor's rights
herein, the right to the peaceful and quiet occupancy of the Properties.
Notwithstanding the foregoing, however, in no event shall Lessee be entitled to
bring any action against Lessor to enforce its rights under this Lease if an
Event of Default shall have occurred and be continuing.


21.          Condemnation  or Destruction.


A.           Notice of Taking or Casualty. In the event of a taking of all or
any part of any of the Properties for any public or quasi-public purpose by any
lawful power or authority by exercise of the right of condemnation or eminent
domain or by agreement between Lessor, Lessee and those authorized to exercise
such right ("Taking") or the commencement of any proceedings or negotiations
which might result in a Taking or any damage to or destruction of any of the
Properties or any part thereof as a result of a fire or other casualty (a
"Casualty"), Lessee will promptly give written notice thereof to Lessor,
generally describing the nature and extent of such Taking, proceedings,
negotiations or Casualty and including copies of any documents or notices
received in connection therewith. Thereafter, Lessee shall promptly send Lessor
copies of all correspondence and pleadings relating to any such Taking,
proceedings, negotiations or Casualty.


B.            Assignment of Awards, Insurance Proceeds and Payments. Except as
set forth below, in the event of (i) a Material Taking or (ii) a Material
Casualty, Lessor shall be entitled to receive the entire award, insurance
proceeds or payment in connection therewith without deduction for any estate
vested in Lessee by this Lease. Lessee hereby expressly assigns to Lessor all of
its right, title and interest in and to every such award, insurance proceeds or
payment and agrees that Lessee shall not be entitled to any award, insurance 
proceeds  or payment for the value of Lessee's leasehold interest in this Lease.
With respect to a Material Taking, Lessee shall be entitled to claim and receive
any award or payment from the condemning authority expressly granted for the
taking of Personalty, the interruption of its business and moving expenses, but
only if such claim or award does not adversely affect or interfere with the
prosecution of Lessor's claim for the Material Taking or otherwise reduce the 
amount recoverable by Lessor for the Material Taking. With respect to a Material
Casualty, Lessee shall be entitled to claim and receive any insurance proceeds
with respect to the Personalty, the interruption of its business and moving
expenses, but only if such claim or proceeds does not adversely affect or
interfere with the prosecution of Lessor's claim for the Material Casualty or
otherwise reduce the amount recoverable by Lessor for the Material Casualty.


C.            Material Casualty. Within 60 days of a Material Casualty at  any 
Property, Lessee shall have the option, but not the obligation, to either:


(i)         deliver a rejectable offer to Lessor (a "Casualty Substitution
Offer") to substitute a Substitute Property for the affected Property pursuant
to the terms and conditions of Section 55 of this Lease; or
 

--------------------------------------------------------------------------------

(ii)        make a payment (a "Casualty Termination Payment") to Lessor to
terminate this Lease with respect  to the affected Property in an amount equal
to the sum of (x) the Applicable Percentage for the affected Property multiplied
by the aggregate Base Annual Rental and Additional Rental for the remaining
Initial Term, and (y) the Prepayment Charge corresponding to the affected
Property. All Casualty Termination Payments shall be made on a regularly
scheduled Base Monthly Rental payment date upon no less than 30 days prior
written notice from Lessee to Lessor.
 
Lessor shall have 120 days from the delivery of a Casualty Substitution Offer
satisfying the requirements of Section 55 to accept or reject that offer in its
sole discretion. Lessor's failure to deliver notice of acceptance or rejection
of the offer within such time period shall be deemed to constitute Lessor's
acceptance of that Casualty Substitution Offer. If the Mortgage corresponding to
the affected Property is still outstanding, any rejection of the Casualty
Substitution Offer by Lessor shall not be effective unless it is consented to in
writing by Lender and such written consent is delivered to Lessee within that
120-day period (Lender shall be deemed to have objected to Lessor's rejection of
such Casualty Substitution Offer if Lender does not consent to or object to
Lessor's rejection of such Casualty Substitution Offer within such 120-day
period).


D.           Acceptance or Rejection of Casualty Offer. If Lessor accepts the
Casualty Substitution Offer or is deemed to have accepted the Casualty
Substitution Offer or if any rejection of the Casualty Substitution Offer by
Lessor is not consented to in writing by Lender as provided in this Section 21,
then, within 180 days of that Material Casualty, Lessee shall complete the
substitution, subject, however, to the satisfaction of each of the applicable
terms and conditions set forth in this Section 21 and Section 55. Upon such
substitution (i) Lessee shall be entitled to claim and receive the net award
resulting from the Material Casualty, after payment of all costs and expenses
incurred by Lessor and Lender in connection with that Material Casualty, and
(ii) all obligations of either party under this Lease and otherwise with respect
to the Property being replaced shall cease as of the closing of the
substitution; provided, however, Lessee's obligations to the Indemnified Parties
under any indemnification provisions of this Lease with respect to the affected
Property (including, without limitation, Sections 16 and 19) and Lessee's
obligations to pay any sums (whether payable to Lessor or a third party)
accruing under this Lease with respect to the affected Property prior to the
closing of the substitution shall survive the termination of this Lease with
respect to that Property. This Lease shall, however, continue in full force and
effect with respect to all other Properties.


If Lessor rejects the Casualty Substitution Offer and, as long as the Mortgage
corresponding to the Property subject to the Casualty Substitution Offer is
still outstanding, such rejection is consented to by Lender as provided in
Section 21, or if the Material Casualty shall occur after the commencement  of
any extension options exercised pursuant to Section 27, then (i) the net award
resulting from that Material Casualty shall be paid to and belong to Lessor,
(ii) on the next scheduled Base Monthly Rental payment date, Lessee shall pay to
Lessor all Base Annual Rental, Additional Rental and other sums and obligations
then due and payable under this Lease, (iii) the Base Annual Rental then in
effect shall be reduced by an amount equal to the product of the Applicable
Percentage for the affected Property and the Base Annual Rental then in effect,
(iv) Lessee shall pay Lessor an amount equal to the insurance deductible
applicable to that Material Casualty, as applicable, and (v) provided Lessee
shall have paid Lessor all sums described in the preceding subitems (ii) and
(iv), all obligations of either party with respect to that Property shall cease
as of the next scheduled Base Monthly Rental payment date, provided, however,
Lessee's obligations to Lessor with respect to the affected Property under any
indemnification provisions of this Lease with respect to that Property
(including, without limitation, Sections 16 and 19) and Lessee's obligations to
pay any sums (whether payable to Lessor or a third party) accruing under this
Lease with respect to the affected Property prior to such Termination shall
survive the Termination of this Lease. This Lease shall, however, continue in
full force and effect with respect to all other Properties.
 

--------------------------------------------------------------------------------

B.            Casualty Termination Payment.    If   Lessee   makes   a  
Casualty   Termination Payment within 60 days of a Material Casualty, (1) Lessor
shall be entitled to  receive  the net  award resulting from such Material
Casualty, (2) on the next scheduled Base Monthly Rental payment date, Lessee
shall pay to Lessor all Base Annual Rental, Additional  Rental  and  other sums
and obligations then due and payable under this Lease, (3) the Base Annual
Rental then in effect shall be reduced by an amount equal to the product of the
Applicable Percentage for the affected Property and the Base Annual Rental then
in effect, (4)  Lessee  shall  pay  Lessor  an amount  equal to the insurance
deductible applicable to such Material  Casualty, as applicable, and
(5) provided Lessee shall have paid Lessor all sums described in the preceding
subitems (2) and (4), all obligations of either party under this Lease and
otherwise with respect to the affected Property shall cease as of the next
scheduled Base Monthly Rental payment date, provided, however, Lessee's
obligations to Lessor with respect to the affected Property under any
indemnification provisions of this Lease with respect to the affected Property
(including, without ]imitation, Sections 16 and 19) and Lessee's obligations to
pay any sums (whether payable to Lessor or a third party) accruing under this
Lease with respect to the affected Property prior to such termination shall
survive the Termination of this Lease. This Lease shall, however, continue in
full force and effect with respect to all other Properties.


F.             Lease Continuation.Upon  the occurrence  of any  Casualty or
Taking, Lessee shall take all steps necessary to ensure that the affected
Property is secure and does not pose any threat or risk of harm to third
parties, adjoining property owners or occupants. If such Casualty or Taking is
not a Material Casualty or Material Taking, or if such Casualty or Taking is a
Material Casualty or Material Taking, as applicable, but Lessee does not elect
to make a Casualty Substitution Offer or Casualty Termination Payment or
Condemnation Substitution Offer or Condemnation Termination Payment, as
applicable, in connection with such Material Casualty or Material Taking, then,
in any such event, (A) this Lease shall remain in full force and effect, (B) all
Base Annual Rental, Additional Rental and other sums and obligations due under
this Lease shall continue unabated, and (C) Lessee shall promptly commence and
diligently prosecute restoration of the affected Property to the same condition,
as nearly as practicable, as the condition of such affected Property prior to
the occurrence of such Casualty or Taking, as applicable, in compliance with all
Applicable Regulations and the Terms and conditions of this Lease,  including, 
without  limitation, the terms and  conditions of Section 18 hereof.Unless
Lessee shall elect to make a Casualty Substitution Offer, Casualty Termination
Payment, Condemnation Substitution Offer or Condemnation Termination Payment, as
applicable, following the occurrence of a Material Casualty or Material Taking,
respectively, then, subject to such reasonable conditions for disbursement as
may be imposed by Lessor, Lessor shall, upon the occurrence of any Casualty or
Condemnation, promptly make available to Lessee in installments as restoration
progresses an amount up to, but not exceeding, the amount of any insurance
proceeds, award, compensation or damages actually received by Lessor (after
deducting  all  costs,   fees  and  expenses   incident  to  the  collection  
thereof  (the "Material Restoration Amount"), upon request of Lessee accompanied
by evidence reasonably satisfactory to Lessor that such amount has been paid or
is due and payable and is properly a part of such costs and that Lessee has
complied with the terms of Section 18 above in connection with the restoration.
Prior to the disbursement of any portion of the Material Restoration Amount,
Lessee shall provide evidence reasonably satisfactory to Lessor of the payment
of restoration expenses by Lessee·up to the amount of the insurance deductible
applicable to such Material Casualty or Material Taking. Lessor shall be
entitled to keep any portion of the Material Restoration Amount which may be in
excess of the cost of restoration, and Lessee shall bear all additional costs,
fees and expenses of such restoration in excess of the Material Restoration
Amount.
 

--------------------------------------------------------------------------------

G.             Material Taking. Within 30 days of a Material Talking affecting
any Property, Lessee shall either:


(i)         deliver a rejectable offer to Lessor (a "Condemnation Substitution
Offer") to substitute a Substitute Property for the affected Property pursuant
to the terms and conditions of Section 55 of this Lease; or


(ii)        make a payment (a "Condemnation Termination Payment") to Lessor to
terminate this Lease with respect to the affected Property in an amount equal to
the Applicable Percentage for that Property multiplied by the aggregate Base
Annual Rental and Additional Rental for the remaining Initial Term. All
Condemnation Termination Payments shall be made on a regularly scheduled Base
Monthly Rental payment date upon no less than 30 days prior written notice from
Lessee to Lessor.


Lessor shall have 120 days from the delivery of a Condemnation Substitution
Offer satisfying the requirements of Section 55 to accept or reject that  offer 
in  its  sole  discretion. Lessor's failure to deliver notice of acceptance or
rejection of  that offer within  such  time period shall be deemed to constitute
Lessor's acceptance of the Condemnation Substitution Offer. If the Mortgage
corresponding to the affected Property is still outstanding, any rejection of
the Condemnation Substitution Offer by Lessor shall not be effective unless  it 
is  consented  to in writing by Lender and such written consent is delivered to
Lessee within that 120-day period (Lender shall be deemed to  have  objected 
to  Lessor's  rejection  of  such  Condemnation Substitution Offer if Lender
does not consent to or object to Lessor's  rejection  of  such Condemnation 
Substitution  Offer within  such 120-day period).


H.           Acceptance or Rejection of Condemnation Offer. If Lessor accepts
the Condemnation Substitution Offer or is deemed to have accepted the
Condemnation Substitution Offer or if any rejection of the Condemnation
Substitution Offer by Lessor is not consented to in writing by Lender, then,
within 180 days of that Material Condemnation, Lessee shall complete the
substitution, subject, however, to the satisfaction of each of the applicable
terms and conditions set forth in this Section 21 and Section 55. Upon such
substitution (i) Lessee shall be entitled to claim and receive the net award
resulting from the Material Taking, after payment of all costs and expenses
incurred by Lessor and Lender in connection with such Material Taking, and (ii)
all obligations of either party under this Lease and otherwise with respect to
the Property being replaced shall cease as of the closing of the substitution;
provided, however, Lessee's obligations to the Indemnified Parties under any
indemnification provisions of this Lease with respect to the affected Property
(including, without limitation, Sections 16 and 19) and Lessee's obligations to
pay any sums (whether payable to Lessor or a third party) accruing under this
Lease with respect to the affected Property prior to the closing of the
substitution shall survive the termination of this Lease with respect to the
affected Property. This Lease shall, however, continue in full force and effect
with respect to all other Properties.
 

--------------------------------------------------------------------------------

If Lessor rejects the Condemnation Substitution Offer and, as long as the
Mortgage corresponding to the Property subject to the Condemnation Substitution
Offer is still outstanding, such rejection is consented to by Lender as provided
in Section 21 or if the Material Taking shall occur after the commencement  of
any extension options exercised  pursuant to Section 27, then (i) the net award
resulting from that Material Taking shall be paid to and belong to Lessor, (ii)
on the next scheduled Base Monthly Rental payment date, Lessee shall pay to
Lessor all Base Annual Rental, Additional Rental and other sums and obligations
then due and payable under this Lease, (iii) the Base Annual Rental then in
effect shall be reduced by an amount equal to the product of the Applicable
Percentage for the affected Property and the Base Annual Rental then in effect,
and (iv) provided Lessee shall have paid Lessor all sums described in the
preceding subitem (ii), all obligations of either party hereunder with respect
to the affected Property shall cease as of the next scheduled Base Monthly
Rental payment date, provided, however, Lessee's obligations to Lessor with
respect to the affected Property under any indemnification provisions of this
Lease with respect to the affected Property (including, without limitation,
Sections 16 and 19) and Lessee's obligations to pay any sums (whether payable to
Lessor or a third party) accruing under this Lease with respect to the affected
Property prior to such termination shall survive the termination of this Lease.
This Lease shall, however, continue in full force and effect with respect to all
other Properties.


I.            Taking Termination Payment. In the event Lessee makes a
Condemnation Termination Payment with.in 30 days of a Material Taking, (1)
Lessor shall be entitled to receive the net award resulting from such Material
Taking, (2) on the next scheduled Base Monthly Rental payment date, Lessee shall
pay to Lessor all Base Annual Rental, Additional Rental and other sums and
obligations then due and payable under this Lease, (3) the Base Annual Rental
then in effect shall be reduced by an amount equal to the product of the
Applicable Percentage for the affected Property and the Base Annual Rental then
in effect, and (4) provided Lessee shall have paid Lessor all sums described in
the preceding subitem (2), all obligations of either party hereunder with
respect to the affected Property shall cease as of the next scheduled Base
Monthly Rental payment date; provided, however, Lessee's obligations to Lessor
with respect to the affected Property under any indemnification provisions of
this Lease with respect to the affected Property (including, without limitation,
Sections 16 and 19) and Lessee's obligations to pay any sums (whether payable to
Lessor or a third party) accruing under this Lease with respect to the affected
Property prior to such termination shall survive the termination  of this Lease.
This Lease shall, however, continue in full force and effect with respect to all
other Properties.


J.            Temporary Taking. In the event of a Taking of all or any part of
any of the Properties for a temporary use ("Temporary Taking"), this Lease shall
remain in full force and effect without any reduction of Base Annual Rental,
Additional Rental or any other sum payable hereunder. Except as provided below,
Lessee shall be entitled to the entire award for a Temporary Taking, whether
paid by damages, rent or otherwise, unless the period of occupation and use by
the condemning authorities shall extend beyond the date of expiration of this
Lease, in which case the award made for such Taking shall be apportioned between
Lessor and Lessee as of the date of such expiration. At the termination of any
such Temporary Taking, Lessee will, at its own cost and expense and pursuant to
the terms of Section 18 above, promptly commence and complete the restoration of
the Property affected by the Temporary Taking; provided, however, Lessee shall
not be required to restore the affected Property if the Lease Term shall expire
prior to, or within one year after, the date of termination of the Temporary
Taking, and in that event Lessor shall be entitled to recover the entire award
relating to the Temporary Taking.
 

--------------------------------------------------------------------------------

K.           Partial Taking or Partial Casualty. In the event of a Taking which
is not a Material Taking or a Temporary Taking ("Partial Taking") or of a
Casualty which is not a Material Casualty (a "Partial Casualty"), all awards,
compensation or damages shall be paid to Lessor, and Lessor shall have the
option to (i) terminate this Lease with respect to the Property affected,
provided that Lessor shall have obtained Lender's prior written consent, by
notifying Lessee within 60 days after Lessee gives Lessor notice of the Partial
Taking or Partial Casualty, or (ii) continue this Lease in effect, which
election may be evidenced by either a written notice from Lessor to Lessee or
Lessor's failure to notify Lessee in writing that Lessor has elected to
terminate this Lease with respect to the affected Property within such 60-day
period.


Lessee shall have a period of 60 days after Lessor's notice that it has elected
to terminate this Lease with respect to the affected Property during which to
elect to continue this Lease with respect to the affected Property on the terms
herein provided. If Lessor elects to terminate this Lease with respect to the
affected Property and Lessee does not elect to continue this Lease with respect
to the affected Property or shall fail during its 60-day period to notify Lessor
of Lessee's intent to continue this Lease with respect to that Property, then
this Lease shall terminate with respect to the affected Property as of the last
day of the month during which Lessee's 60-day period expired. Lessee shall then
immediately vacate and surrender the affected Property, all obligations of
either party under this Lease or otherwise with respect to that Property shall
cease as of the date of termination (provided, however, Lessee's obligations to
the Indemnified Parties under any indemnification provisions of this Lease with
respect to the affected Property (including, without limitation, Sections 16 and
19) and Lessee's obligations to pay Base Annual Rental, Additional Rental and
all other sums (whether payable to Lessor or a third party) accruing under this
Lease with respect to the affected Property prior to the date of termination
shall survive such termination) and Lessor may retain all such awards,
compensation or damages. The Lease shall continue in full force and effect with
respect to all other Properties.


If Lessor elects not to terminate this Lease with respect to the affected
Property, or if Lessor elects to terminate this Lease with respect to the
affected Property but Lessee elects to continue this Lease with respect to the
affected Property, then this Lease shall continue in full force and effect on
the following Terms: (i) all Base Annual Rental, Additional Rental and other
sums and obligations due under this Lease shall continue unabated, and (ii)
Lessee shall promptly commence and diligently prosecute restoration of the
affected Property to the same condition, as nearly as practicable, as prior to
such Partial Taking or Partial Casualty as reasonably approved by Lessor. In
that case, Lessor shall promptly make available in installments as restoration
progresses an amount up to but not exceeding the amount of any award,
compensation or damages received by Lessor after deducting all costs, fees and
expenses incident to the collection thereof (the ''Net Restoration Amount"),
upon request of Lessee accompanied by evidence reasonably satisfactory to Lessor
that such amount has been paid or is due and payable and is properly a part of
such costs and that Lessee has complied with the Terms of Section 18 above in
connection with the restoration. Lessor shall be entitled to keep any portion of
the Net Restoration Amount which may be in excess of the cost of restoration,
and Lessee shall bear all additional costs, fees and expenses of such
restoration in excess of the Net Restoration Amount. If this Lease is terminated
with respect to any Property as a result of a Partial Casualty, simultaneously
with such termination Lessee shall pay Lessor an amount equal to the insurance
deductible applicable to such Partial Casualty.
 

--------------------------------------------------------------------------------

L.            Adjustment of Losses. Any loss under any property damage insurance
required to be maintained by Lessee shall be adjusted by Lessor and Lessee. Any
award relating to a Taking shall be adjusted by Lessor or, at Lessor's election,
Lessee.  Notwithstanding the foregoing or any other provisions of this Section
21 to the contrary, if at the time of any Taking or any Casualty or at any time
thereafter an Event of Default shall have occurred and be continuing, Lessor is
hereby authorized and empowered but shall not be obligated, in the name and on
behalf of Lessee and otherwise, to file and prosecute Lessee's claim, if any,
for an award on account of such Taking or for insurance proceeds on account of
such Casualty and to collect such award or proceeds and apply the same, after
deducting all costs, fees and expenses incident to the collection thereof, to
the curing of such default and any other then existing default under this Lease
and/or to the payment of any amounts owed by Lessee to Lessor under this Lease,
in such order, priority and proportions as Lessor in its discretion shall deem
proper.


M.          Payment of Costs and Expenses. Lessee shall be solely responsible
for the payment of all costs and expenses incurred in connection with the
conveyance of a Property to Lessee pursuant to this Section 21, including,
without limitation, to the extent applicable, the cost of title insurance,
survey charges, stamp taxes, mortgage taxes, transfer fees, escrow and recording
fees, taxes imposed on Lessor as a result of such conveyance, taxes imposed in
connection with the transfer of a Property to Lessee or the termination of this
Lease with respect to a Property pursuant to the provisions of this Section 21,
Lessee's attorneys' fees and the reasonable attorneys' fees and expenses of
counsel to Lessor and Lender.


N.           No Limitation. Notwithstanding the foregoing, nothing in this
Section 21 shall be construed as limiting or otherwise adversely affecting the
representations, warranties, covenants and characterizations set forth in Lease,
including, without limitation, those provisions set forth in Section 3 of this
Lease.


22.          Inspection. Lessor and its authorized representatives shall have
the right, upon giving not less than five Business Days' prior written notice to
Lessee (except that in the event of an emergency no such prior notice shall be
required), to enter any of the Properties or any part thereof at reasonable
times and inspect the same and make photographic or other evidence concerning
Lessee's compliance with the terms of this Lease. Lessee hereby waives any claim
for damages for any injury or inconvenience to or interference with Lessee's
business, any loss of occupancy or quiet enjoyment of any of the Properties and
any other loss occasioned by such entry so long as Lessor shall have used
reasonable efforts not to unreasonably interrupt Lessee's normal business
operations. Lessor hereby covenants and agrees to indemnify, defend and hold
Lessee harmless from and against any and all losses, liabilities, damages,
costs, expenses, suits, judgments and claims arising from injury or damage
during the Lease Term to person or property caused by the act or acts, omissions
or commissions of Lessor or any of its authorized representatives with respect
to, or growing out of, any actions of Lessor pursuant to this Section 22 (except
to the extent of Lessee's gross negligence  or willful  misconduct;  provided, 
however, that the term "gross negligence" shall not include gross negligence
imputed as a matter of law to Lessor solely by reason of the Lessor's interest
in any of the Properties or Lessor's failure to act in respect of matters which
are or were the obligation of Lessee under this Lease). Lessee shall  keep and
maintain at the Properties or Lessee's corporate  headquarters  full, complete 
and appropriate books of account and records of Lessee's business relating to
the Properties. Lessee's books and records shall be open at all reasonable times
during  regular  business  hours  for  inspection  by Lessor, Lender and their
respective  auditors  or other  authorized  representatives and shall  show such
information as is reasonably necessary to determine  compliance  with Lessee's 
obligations under  this Lease.
 

--------------------------------------------------------------------------------

23.          Default, Remedies and Measure of Damages. A. Each of the following
shall be an event of default under this Lease (each, an "Event of Default"):


(i)         If any representation or warranty of Lessee set forth in this Lease
is false in any respect as of the Effective Date, or if Lessee knowingly renders
any statement or account which is false as and when made in any manner which
could  reasonably  be expected to result in damages to Lessor;


(ii)        If any rent or other monetary sum due under this Lease is not paid
within 5 Business Days from the date when due; provided, however,
notwithstanding the occurrence of such an Event of Default, Lessor shall not be
entitled to exercise its remedies set forth below unless and until Lessor shall
have given Lessee written notice thereof and a period of 5 Business Days from
the delivery of such written notice shall have elapsed without such Event of
Default being cured;


(iii)       If Lessee fails to pay, prior to delinquency, any taxes, assessments
or other charges, the failure of which to pay will result in the imposition of a
lien against any of the Properties or the rental or other payments due under
this Lease or a claim against Lessor, unless Lessee is contesting such taxes,
assessments or other charges in accordance with the provisions of Section 10 of
this Lease; provided, however, notwithstanding the occurrence of such an Event
of Default, Lessor shall not be entitled to exercise its remedies set forth
below unless and until Lessor shall have given Lessee written notice thereof and
a period of 5 Business Days from the delivery of such written notice shall have
elapsed without such Event of Default being cured;
 
(iv)      If Lessee or Guarantor becomes insolvent within the meaning of the
Code, files or notifies Lessor that it intends to file a petition under the
Code, initiates a proceeding under any similar law or statute relating to
bankruptcy, insolvency, reorganization, winding up or adjustment of debts
(collectively, hereinafter, an "Action"), becomes the subject of either a
petition under the Code or an Action which is not dissolved within 90 days after
filing, or is not generally paying its undisputed debts as the same become due;


(v)       If Lessee vacates or abandons any of the Properties other  than  in 
accordance with the provisions of Section 15 of this Lease;
 

--------------------------------------------------------------------------------

(vi)      If Lessee fails to observe or perform any of the other covenants
(except with respect to a breach of the Aggregate Fixed Charge Coverage Ratio,
which breach  is addressed in subitem (ix) below), conditions or obligations of
this  Lease;  provided, however, if any such failure does not involve the
payment of any monetary sum,  is not willful or intentional, does not place any
rights or property of Lessor in immediate jeopardy, and is within the reasonable
power of Lessee to promptly cure after receipt of written notice thereof, then
such failure shall not constitute an Event of Default hereunder, except as
otherwise expressly provided herein, unless and until Lessor shall have given
Lessee written notice thereof and a period of 30 days shall have elapsed, during
which period Lessee may correct or cure such failure, and  upon Lessee's failure
to complete such correction  or cure, an Event of Default shall be deemed to
have occurred hereunder without further written notice or demand of any kind
being required. If such failure cannot reasonably be corrected or cured within
such 30-day period, and Lessee is diligently pursuing a correction or cure of
such failure, then Lessee shall have a reasonable period to correct or cure 
such  failure beyond such 30-day period, which shall in no event exceed 90 days
after receiving written notice of such failure from Lessor. If Lessee shall fail
to correct or cure such failure within such 90-day period, an Event of Default
shall be deemed to  have  occurred  hereunder without further written notice or
demand of any kind being required;


(vii)     If there is an "Event of Default" or a breach or default, after the
passage of all applicable notice and cure or grace periods, under any other
Sale-Leaseback Document, including, without limitation, the Guaranty;
 
(viii)    If a final, nonappealable judgment is rendered by a court against
Lessee in an amount of $25,000,000.00 or more (which is not covered by
insurance)  individually or in the aggregate or which prevents the operation of
any of the Properties as a Permitted Facility, and in either event is not
discharged (or provision made for such discharge by settlement or otherwise;
provided, however, any such settlement must not prevent the operation of any of
the Properties as a Permitted Facility and Lessee's failure to perform the terms
of such settlement must not prevent the operation of any of the Properties as a
Permitted Facility) or bonded over within 60 days from the date of entry
thereof;


(ix)      If there is a breach of the Aggregate Fixed Charge Coverage Ratio
requirement and Lessor shall have given Lessee written notice thereof; provided,
however, Lessee shall have the option, but not the obligation, to cure such
breach by completing either of the following within a period of 30 days from the
delivery of such written notice:


(1)         prepay Base Monthly Rental in an amount (the "Prepayment Amount")
equal to the product of (x) the Purchase Price multiplied by (y) a fraction, the
numerator of which is  the  Rent  Adjustment Amount and the denominator  is the
Base Monthly Rental  then in effect. In the event that Lessee shall  elect  to
prepay the Base Monthly  Rental in an amount equal to the Prepayment Amount,
then the Monthly Rental commencing on the next scheduled payment date following 
such prepayment shall be reduced in an amount equal to the Rent Adjustment
Amount divided by 12; or
 

--------------------------------------------------------------------------------

(2)         deliver to Lessor a letter of credit in favor of Lessor (or, at
Lessor's written direction, in favor of, or as designated by, Lender) in the
form attached to this Lease as Exhibit C  issued by an Approved Institution (the
"Letter of Credit'1 in an amount equal to the lesser of (x) the Prepayment
Amount and (y) an amount equal to the product of the Rent Adjustment Amount
divided by 12 and the number of months remaining in the Initial Term (excluding
any free rent period); provided, however, Lessee may not provide a Letter of
Credit to cure a breach of the Aggregate Fixed Charge Coverage Ratio requirement
if the aggregate amount of all Letters of Credit delivered to Lessor exceeds the
Base Annual Rental. Such Letter of Credit shall be maintained in effect until
the cure of the breach of the Aggregate Fixed Charge Coverage  Ratio  which was
the basis for the Letter of Credit being provided. If (x) an Event of Default
shall have occurred and be continuing, Lessor shall have the right to present
such Letter of Credit for payment and apply such proceeds  toward  the Base
Annual  Rental  then due and payable under this Lease, and (y) if a substitute
or replacement Letter of Credit issued by an Approved Institution for such
Letter of Credit in the amount of such Letter of Credit is not provided to
Lessor at least 30 days prior to the scheduled expiration date of such Letter of
Credit, Lessor shall have the right to present such Letter of Credit for payment
at any time within such 30 day period and the proceeds of such Letter of Credit
shall be held by Lessor as security for the payment of the Base Annual Rental
due and payable under this Lease. The Letter of Credit shall provide that Lessor
can only present the Letter of Credit  for  payment  as contemplated by the
preceding subitems (x) and (y). Upon Lessee's cure of the Aggregate Fixed Charge
Coverage Ratio breach which was the basis for such Letter of Credit being
provided, Lessor shall release the Letter of Credit to the Approved Institution
or, if Lessor is holding the proceeds of such Letter of Credit, deliver such
proceeds to Lessee.
 

--------------------------------------------------------------------------------

Notwithstanding the foregoing, if, within a 30 day period after the delivery of
Lessor's written notice to Lessee of Lessee's breach of the Aggregate Fixed
Charge Coverage Ratio requirement,  Lessee provides evidence satisfactory  to
Lessor  that  the Aggregate Fixed Charge Coverage Ratio is at least 1.25:1 for
the twelve calendar month period immediately preceding the delivery to Lessor of
such evidence, no Event of Default shall be deemed to have occurred as a result
of such breach of the Aggregate Fixed Charge Coverage Ratio requirement.


(x)        If Lessee shall fail to sign any instrument or certificate in
accordance with the provisions of Sections 24 or 25 of this Lease and such
failure shall not be cured within 5 Business Days following written notice from
Lessor.


(xi)       If Lessee shall fail to maintain insurance in accordance with the
requirements of Section 12 and such failure continues for 5 Business days
following written notice from Lessor.
 
B.            Upon the occurrence of an Event of Default, with or without notice
or demand, except the notice prior to default required under certain
circumstances by Section 23.A or such other notice as may be required by statute
and cannot be waived by Lessee (all other notices being hereby waived), Lessor
shall be entitled to exercise, at its option, concurrently, successively, or in
any combination, all remedies available at law or in equity, including without
limitation, any one or more of the following:


(i)         To terminate this Lease, whereupon Lessee's right to possession of
the Properties shall cease and this Lease, except as to Lessee's liability,
shall be terminated.


(ii)       To reenter and take possession of any or all of the Properties and,
to the extent permissible, all licenses, permits and other rights or privileges
of Lessee pertaining to the use and operation of any or all of the Properties
and to expel Lessee and those claiming under or through Lessee, without being
deemed guilty in any manner of  trespass  or becoming liable for any loss or
damage resulting therefrom, without resort  to  legal or judicial process,
procedure or action. No notice from Lessor hereunder or under a forcible entry
and detainer statute or similar law shall constitute an election by Lessor  to
terminate this Lease unless such notice specifically so states. If Lessee shall,
after default, voluntarily give up possession of any of the Properties to
Lessor, deliver to Lessor or its agents the keys to any of the Properties, or
both, such actions shall be deemed to be in compliance with Lessor's rights and
the acceptance thereof by Lessor or its agents shall not be deemed to constitute
a termination of this Lease. Lessor reserves the right following any reentry
and/or reletting to exercise its right to terminate this Lease by giving Lessee
written notice thereof, in which event this Lease will terminate as specified in
said notice.


(iii)      If Lessee has not removed the Personalty within 20 Business Days
after written notice from Lessor to Lessee and repaired all damage to the
Properties caused by such removal, Lessor shall have the immediate right to
seize all Personalty located on or at any or all of the Properties and cause the
same to be stored in a public warehouse or elsewhere at Lessee's sole expense,
without becoming liable for any loss  or  damage resulting therefrom and without
resorting to legal or judicial process, procedure or action.


(iv)      To. bring an action against Lessee for any damages sustained by
Lessor.
 

--------------------------------------------------------------------------------

(v)       To relet any or all of the Properties or any part thereof for such
term or Terms (including a term which extends beyond the original Lease Term),
at such rentals and upon such other Terms as Lessor, in its sole discretion, may
determine, with all proceeds received from such reletting being applied to the
rental and other sums due from Lessee in such order as Lessor may, in its sole
discretion, determine, which other sums include,  without  limitation, all
repossession costs, brokerage commissions, reasonable attorneys' fees and
expenses, employee expenses, alteration, remodeling and repair costs and
expenses of preparing for such reletting. Except to the extent required by
applicable  law, Lessor shall have no obligation to relet any of the Properties
or any part thereof and shall in no event be liable for refusal or failure to
relet any of the Properties or any part thereof, or, in the event  of any such
reletting, for refusal or failure to collect any rent due upon such reletting,
and no such refusal or failure shall operate to relieve Lessee of any liability
under this Lease or otherwise to affect any such liability. Lessor reserves the
right following any reentry and/or reletting to exercise its right to terminate
this Lease by giving Lessee written notice thereof, in which event this Lease
will terminate as specified in said notice.


(vi)      (x) To recover from Lessee all rent and other monetary sums then due
and owing under this Lease; and (y) to accelerate and recover from Lessee the
present value (discounted at the rate of 6% per annum) of all rent and other
monetary sums scheduled to become due and owing under this Lease  after the date
of such  breach  for the entire original scheduled Lease Term; provided,
however, in no event shall such recovery be less than the sum of (i) the product
of the percentage specified on Schedule m attached  hereto which corresponds to
the month in which such Event of Default first occurred multiplied by the sum of
Lessor's Total Investment for all of the Properties which are then subject to 
this Lease plus (ii) the sum of the Prepayment Charges corresponding to all of
the Properties which are then subject to this Lease.


(vii)     To recover from Lessee all reasonable costs and expenses, including
reasonable attorneys' fees, court costs, expert witness fees, costs of tests and
analyses, travel and accommodation expenses, deposition and trial transcripts,
copies and other similar costs and fees, paid or incurred by Lessor as a result
of such breach, regardless of whether or not legal proceedings are actually
commenced.


(viii)    To immediately or at any time thereafter, and with or without notice,
at Lessor's sole option but without any obligation to do so, correct such breach
or default and charge Lessee all costs and expenses incurred by Lessor therein. 
Any sum or sums so paid by Lessor, together with interest at the Default Rate,
shall be  deemed  to  be Additional Rental hereunder and shall be immediately
due from Lessee to Lessor. Any such acts by Lessor in correcting Lessee's
breaches or defaults hereunder  shall  not be deemed  to cure said breaches or
defaults or constitute any waiver of Lessor's right to exercise any or all
remedies set forth herein.


(ix)       To immediately or at any time thereafter, and with or without notice,
except as required herein, set off any money of Lessee held by Lessor wider this
Lease against any sum owing by Lessee or Guarantor hereunder.
 

--------------------------------------------------------------------------------

(x)        To seek any equitable relief available to Lessor,  including, 
without limitation, the right of specific performance.


All powers and remedies given by this Section 23.B to Lessor, subject to
applicable law, shall be cumulative and not exclusive of one another or of any
other right or remedy or of any other powers and remedies available to Lessor
under this Lease, by judicial proceedings or otherwise, to enforce the
performance or observance of the covenants and agreements of Lessee contained in
this Lease, and no delay or omission of Lessor to exercise any right or power
accruing upon the occurrence of any Event of Default shall impair any other or
subsequent Event of Default or impair any rights or remedies consequent
thereto.  Every power and remedy given by this Section 23.B or by law to Lessor
may be exercised from time to time, and as often as may be deemed expedient, by
Lessor, subject at all times to Lessor's right in its sole judgment to
discontinue any work commenced by Lessor or change any course of action
undertaken by Lessor.


If Lessee shall fail to observe or perform any of its obligations under this
Lease or in the event of an emergency, then, without waiving any Event of
Default which may result from such failure or emergency, Lessor may, but without
any obligation to do so, take all actions, including, without limitation, entry
upon any or all of the Properties to perform Lessee's obligations, immediately
and without notice in the case of an emergency and upon five Business Days'
prior written notice to Lessee in all other cases. All expenses incurred by
Lessor in connection with performing such obligations, including, without
limitation, reasonable attorneys' fees and expenses, together with interest at
the Default Rate from the date any such expenses were incurred by Lessor until
the date of payment by Lessee, shall constitute Additional  Rental and shall be
paid by Lessee  to Lessor upon demand.


24.           Liens; Mortgages, Subordination, Nondisturbance and Attornment.
Lessor's interest in this Lease and/or any of the Properties shall not be
subordinate to any liens or encumbrances placed upon any of the Properties by or
resulting from any act of Lessee, and nothing herein contained shall be
construed to require such subordination  by Lessor.  Lessee shall keep the
Properties free from any liens for work performed, materials furnished or
obligations   incurred by Lessee.NOTICE   IS  HEREBY   GIVEN  THAT, EXCEPT AS
OTHERWISE CONSENTED TO BY LESSOR PURSUANT TO SECTION 26, LESSEE IS NOT
AUTHORIZED TO PLACE OR ALLOW TO BE PLACED ANY LIEN, MORTGAGE, DEED OF TRUST,
SECURITY INTEREST OR ENCUMBRANCE OF ANY KIND UPON ALL OR ANY PART OF ANY OF THE
PROPERTIES OR LESSEE'S LEASEHOLD INTEREST THEREIN, AND ANY SUCH PURPORTED
TRANSACTION WHICH IS NOT APPROVED
BYLESSORSHALLBEVOID.FURTHERMORE,ANYSUCHPURPORTED TRANSACTION SHALL BE DEEMED A
TORTIOUS INTERFERENCE WITH LESSOR'S RELATIONSHIP WITH LESSEE AND LESSOR'S
OWNERSHIP OF THE PROPERTIES.
 

--------------------------------------------------------------------------------

This Lease at all times shall automatically be subordinate to the Mortgages and
to the lien of any and all mortgages, deeds of trust, deeds to secure debt and
trust deeds now or hereafter placed upon any of the Properties by Lessor, and
Lessee covenants and agrees to execute and deliver, upon demand, such further
instruments subordinating this Lease to the lien of the Mortgages and any or all
such mortgages, deeds of trust, deeds to secure debt or trust deeds as shall be
desired by Lessor, or any present or proposed mortgagees or lenders under deeds
of trust, deeds to secure debt or trust deeds, upon the condition that (a)
Lessee shall have the right to remain in possession of the Properties under the
terms of this Lease, notwithstanding any default in the Mortgages or any or all
such mortgages, deeds of trust, deeds to secure debt or trust deeds or after
foreclosure of any or all such Mortgages, mortgages, deeds of trust, deeds to
secure debt or trust deeds, so long as an Event of Default shall not have
occurred and be continuing and (b) the holders of the Mortgages and any and all
mortgages, deeds of trust, deeds to secure debt and trust deeds now or hereafter
placed upon any of the Properties by Lessor execute an agreement substantially
in the form attached to this Lease as Exhibit D, but with such modifications as
may be  reasonably   required  consistent   with  then  customary  lending  
practices,  in  recordable form wherein the holder(s) of said indebtedness agree
not to disturb Lessee's possession, deprive Lessee of any rights or increase
Lessee's obligations under this Lease ("Non-Disturbance and Attornment
Agreement"). The Non-Disturbance and Attornment Agreement shall provide that the
mortgagee, beneficiary or trustee named in such mortgage, deed of trust, deed to
secure debt or trust deed shall, subject to the terms of this Section 24,
recognize this Lease and acknowledge that, so long as an Event of Default shall
not have occurred and be continuing, a foreclosure or acceptance of a deed in
lieu of foreclosure or the exercise of any other rights under such mortgage,
deed of trust, deed to secure debt or trust deed shall not extinguish or
otherwise diminish or disturb the rights of Lessee as set forth in this Lease.
Lessee acknowledges and agrees that the execution and delivery by Lender of the
Acknowledgement satisfies the obligation of Lessor to deliver a Non-Disturbance
and Attornment Agreement with respect to the obligations of Lessor to Lender
under the Mortgages encumbering the Properties executed as of the date of this
Lease.
 
If any mortgagee, receiver, Lender or other secured party elects to have this
Lease and the interest of Lessee hereunder be superior to any of the Mortgages
or any such mortgage, deed of trust, deed to secure debt or trust deed and
evidences such election by notice given to Lessee, then this Lease and the
interest of Lessee hereunder shall be deemed superior to any such Mortgage,
mortgage, deed of trust, deed to secure debt or trust deed, whether this Lease
was executed before or after such Mortgage, mortgage, deed of trust, deed to
secure debt or trust deed and in that event such mortgagee, receiver, Lender or
other secured party shall have the same rights with respect to this Lease as if
it had been executed and delivered prior to the execution and delivery of such
Mortgage, mortgage, deed of trust, deed to secure debt or trust deed and had
been assigned to such mortgagee, receiver, Lender or other secured party.


Although the foregoing provisions shall be self-operative and no future
instrument of subordination shall be required, upon request by Lessor, Lessee
shall execute and deliver whatever instruments may be reasonably required for
such purposes.


Lessee shall send written notice to any Lender of Lessor  having a recorded 
lien upon any of the Properties or  any part  thereof of which Lessee has been
notified  in  writing of  any breach  or default by Lessor of any of its
obligations under  this  Lease concurrently  with the sending of such notice to
Lessor, and Lessee shall give such Lender  at  least  60 days  beyond  any 
notice period to which Lessor might be entitled to cure such default before
Lessee may exercise any remedy with respect thereto.
 

--------------------------------------------------------------------------------

25.           Estoppel Certificate. At any time, but not more often than  twice 
every  12  months, Lessee shall, promptly and in no event later than 10 days
after a request from Lessor or Lender,  execute,  acknowledge  and deliver  to
Lessor  or Lender a certificate  in the form supplied by Lessor, Lender or any
present or proposed mortgagee or purchaser designated by Lessor, certifying the
following: (i) that Lessee has accepted the Properties (or, if Lessee has not
done so, that Lessee has not accepted the Properties, and specifying the reasons
therefor); (ii) that this Lease is in full force and effect and has not been
modified (or if modified, setting forth all modifications), or, if this Lease is
not in full force and effect, the certificate shall so specify the reasons
therefor; (iii) the commencement and expiration dates of the Lease Term,
including the terms of any extension options of Lessee; (iv) the date to which
the rentals have been paid under this Lease and the amount thereof then payable;
(v) whether there are then any existing defaults by Lessor in the performance of
its obligations under this Lease, and, if there are any such defaults,
specifying the nature and extent thereof; (vi) that no notice has been received
by Lessee of any default under this Lease which has not been cured, except as to
defaults specified in the certificate; (vii) the capacity of the person
executing such certificate, and that such person is duly authorized to execute
the same on behalf of Lessee; (viii) that neither Lessor nor Lender has actual
involvement in the management or control of decision making related to the
operational aspects or the day-to-day operations of the Properties; and (ix) any
other information reasonably requested by Lessor or Lender consistent with then
customary leasing or lending practices.
 
26.           Assignment; Subletting. A.  Lessor shall have the right to sell or
convey  all,  but not less than all, of the Properties or to assign its right,
title and interest as Lessor under this Lease in whole, but not in part. In the
event of any such sale or assignment other than a security assignment, provided
Lessee receives written notice that such purchaser or assignee has assumed all
of Lessor's obligations under this Lease, Lessee shall attorn to such purchaser
or assignee and Lessor shall be relieved, from and after the date of such
transfer or conveyance, of liability for the performance of any obligation of
Lessor contained herein, except for obligations or liabilities accrued prior to
such assignment  or sale.


B.             Lessee acknowledges that Lessor has relied both on the business
experience and creditworthiness of Lessee and upon the particular purposes for
which Lessee intends to use the Properties in entering into this Lease. Without
the prior written consent of Lessor, and except as expressly set forth in this
Section 26.B: (i) Lessee shall not assign, transfer, convey, pledge or mortgage
this Lease or any interest therein, whether by operation of law or otherwise;
(ii) no interest in Lessee shall be assigned, transferred, conveyed, pledged or
mortgaged, whether by operation of law or otherwise, including, without
limitation, a dissolution of Lessee or a transfer of any of the voting stock of
Lessee; and (iii) Lessee shall not sublet all or any part of any of the
Properties except as set forth in Section 26.C. It is expressly agreed that
Lessor may withhold  or condition  such consent based upon such matters as
Lessor may in its reasonable discretion determine, including, without
limitation, the experience and creditworthiness of any assignee, the assumption
by any assignee of all of Lessee's obligations hereunder by undertakings
enforceable by Lessor, payment to Lessor of any rentals owing under a sublease
which are in excess of the rentals owing hereunder, the transfer to any assignee
of all necessary licenses and franchises to continue operating the Properties
for the purposes herein provided,  receipt of such representations and
warranties  from  any assignee as Lessor may reasonably request, including such
matters as its organization, existence,  good standing and finances and other
matters, whether or not similar in kind. At the time of  any assignment of this
Lease which is approved by Lessor, the assignee shall assume all of  the
obligations of Lessee under this Lease pursuant to Lessor's standard form of
assumption agreement. No such assignment nor any subletting of any of the
Properties shall relieve Lessee of its obligations respecting this Lease.   Any
assignment,  transfer, conveyance,  pledge or mortgage  in violation of this
Section 26.B shall be voidable at the sole option of Lessor. Notwithstanding the
foregoing, but subject to the conditions set forth in the following sentence,
the prior written consent of Lessor shall not be required for the assignment  by
Lessee of  this Lease to an Affiliate of Lessee, or the transfer of the voting
stock of Lessee by Guarantor to an Affiliate of Lessee in a single transaction
or a series of transactions, provided that in either event such Affiliate is a
corporation, partnership or limited liability company whose voting stock,
partnership interests or membership interests, as applicable, are owned
entirely, directly or indirectly, by Guarantor. Lessee's right to complete an
assignment or transfer contemplated by the preceding sentence shall be subject
to the satisfaction of the following conditions precedent at the time of the
proposed assignment or transfer:
 

--------------------------------------------------------------------------------

(1)         no Event of Default shall have occurred and be continuing;


(2)         Lessee shall provide Lessor with written notice of such proposed
assignment or transfer at least 30 days prior to the anticipated date of such
assignment or transfer;


(3)        Lessee, such Affiliate and Guarantor shall execute such documents, 
take such actions and deliver such opinions of counsel and other evidence of
authority as Lessor may reasonably require to evidence the obligations of Lessee
and, to the extent applicable, such Affiliate, as lessee, under this Lease and
Guarantor under the  Guaranty notwithstanding the completion of such assignment
or transfer; and


(4)        Lessee shall be solely responsible for the payment of all costs and
expenses incurred in connection with any such assignment or transfer, including,
without limitation, the reasonable attorneys' fees and expenses of Lessor and
Lender.


C.             Without otherwise limiting any of the terms and conditions of
this Section or Section 24 of this Lease, (i) Lessee shall have the right to
transfer any of its assets to an Affiliate of Lessee, other than its leasehold
interests in the Properties and any other assets used in connection with or
related to the operation of the Properties, and (ii) the voting stock,
partnership interests or membership interests, as applicable, of such Affiliate
may be pledged to a third-party financial institution as security for the
performance of obligations due such institution, subject to the satisfaction of
the following conditions: (x) no Event of Default shall have occurred and be
continuing, (y) such Affiliate is a corporation, partnership or limited
liability company whose voting stock, partnership interests or membership
interests, as applicable, are owned entirely, directly or indirectly, by
Guarantor, and (z) such Affiliate shall have executed and delivered to Lessor an
unconditional guaranty of payment and performance with respect to the
obligations of Lessee under this Lease, which unconditional guaranty shall be
substantially in the form of the Guaranty.
 

--------------------------------------------------------------------------------

D.            Notwithstanding the foregoing, but subject to the conditions set
forth in the following sentence, Lessee shall have the right to sublease: (i)
any of the Properties to a wholly- owned subsidiary or Affiliate of Lessee, plus
(ii) an aggregate of four of the Properties at any time (in addition to the
Properties subleased pursuant to the preceding item (i)) without the consent of
Lessor or Lender. Lessee's right to sublease the Properties as contemplated by
the preceding sentence shall be subject to the following conditions:


(1)         no Event of Default shall have occurred and be continuing;


(2)         any such sublease shall be subordinate to this Lease and Lessee
shall remain liable under this Lease notwithstanding such sublease; and


(3)         the Properties subject to such subleases shall be used as Permitted
Facilities and shall otherwise be operated and maintained in accordance with the
terms and conditions of this Lease.


Within 10 Business Days after the execution of each such sublease, Lessee shall
provide Lessor  with a notice of such sublease and a photocopy of the fully
executed sublease.


27.           Option To Extend; New Lease. A. Lessor and Lessee acknowledge and
agree that the Lease Term, including any term extensions provided for in this
Lease, is less than 90% of the expected remaining economic life of each of the
Properties.  Lessee, provided no Event of Default has occurred and is continuing
at the time of exercise or at the expiration of the Lease Term or, if
applicable, the preceding extension of the Lease Term, shall have the option to
continue this Lease  in effect for one initial  additional  period of 10 years 
and  2 successive  periods of  5 years  each in accordance with the terms and
provisions of this Lease then in effect, except that the Base Annual Rental
during each extension period shall be an amount set forth on the attached
Exhibit B. Lessor and Lessee agree that the Base Annual Rental during each
extension period represents the then fair market rental value of the Properties.


Lessee may only exercise the first extension option by giving notice to Lessor
of Lessee's intention to do so not later than July 31, 2019. If the first
extension option is exercised by Lessee, Lessee may only exercise the second
extension option by giving notice to Lessor of Lessee's intention to do so not
later than October 31, 2030. If the first two extension options are exercised,
Lessee may only exercise the third extension option by giving notice to Lessor
of Lessee's intention to do so not later than October 31, 2035.
 

--------------------------------------------------------------------------------

B.            In addition, provided no Event of Default shall have occurred and
be continuing, Lessee shall also have the right, by notice delivered to Lessor
not later than July 31, 2019, to enter into a new master lease with Lessor, to
commence at the end of the Initial Term, for not less than 13 of the Properties.
In the event Lessee elects to enter into such new master lease, the Base Annual
Rental under such new master lease shall equal the product of (i) the aggregate
Applicable Percentage for the Properties included within such new master lease
multiplied by the Purchase Price, and (ii) the "Rent Factor'' set forth on the
attached Exhibit B. Such new master lease shall be for a 10 year  primary  term,
have two (2) five-year  renewal  options  and  otherwise be on the same terms
and conditions as this Lease. Lessee shall be solely responsible for the payment
of all costs and expenses incurred in connection with the execution of such new
master lease, including, without limitation, Lessee's attorneys' fees and
reasonable attorneys' fees and expenses of counsel to Lessor and Lender.


28.           Notices. All notices, consents, approvals or other instruments
required or permitted  to be given by  either party  pursuant  to this Lease
shall be in  writing and  given by (i) hand delivery, (ii) facsimile, (iii)
express overnight delivery  service  or  (iv) certified  or registered   mail, 
return  receipt  requested,  and  shall   be  deemed  to  have  been  delivered 
upon (a) receipt,  if  hand  delivered,   (b) the  next   Business   Day  
after  transmission, if  delivered  facsimile, (c) the next Business Day, if
delivered by express overnight delivery service, or {d) the fifth Business Day
following the day of deposit of such notice with the United States Postal
Service, if sent by certified or registered mail, return receipt requested.
Notices shall be provided to the parties and addresses (or facsimile numbers, as
applicable) specified below:
 

--------------------------------------------------------------------------------

If to Lessee:
Cracker Barrel Old Country Store, Inc.
305 Hartmann Drive
 
P.O. Box 787
 
Lebanon, TN 37088-0787
Attention: Chief Financial Officer
Telephone:    (615) 443-9574
 
Facsimile:     (615) 443-9818
   
With a copy to:
General Counsel
 
Cracker Barrel Old Country Store, Inc.
305 Hartmann Drive
 
P.O. Box 787
 
Lebanon, TN 37088-0787
 
Telephone:    (615) 443-9180
 
Facsimile:     (615) 443-9818
   
With a copy to Guarantor:
CBRL Group, Inc.
Attention: General Counsel
305 Hartmann Drive
 
P.O. Box 787
 
Lebanon, TN 37088-0787
 
Telephone:   (615) 443-9180
 
Facsimile:    (615) 443-9818
   
If to Lessor:
Country Stores Property I, LLC
c/o U.S. Realty Advisors LLC
1370 Avenue of the Americas
New  York,  NY 10019
Attention: Mr. David M. Ledy
 
Telephone:    (212) 581-4540
 
Facsimile:     (212) 581-4950
   
With a copy to:
Proskauer Rose LLP
1585 Broadway
 
New York, NY 10036
 
Attention: Kenneth S. Hilton, Esq.
Telephone:   (212) 969-3000
 
Facsimile:     (212) 969-2900



or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above. No such notices, consents, approvals or other communications
shall be valid unless Lender receives a duplicate original thereof at the
following address:
 

--------------------------------------------------------------------------------

 
Dennis L. Ruben, Esq.
Executive Vice President, General Counsel and Secretary
FFCA Funding Corporation 17207 North Perimeter Drive Scottsdale, AZ 85255
Telephone:    (480) 585-4500
Telecopy:      (480) 585-2226

 
or to such other address or such other person as Lender may from time to time
specify to Lessor and Lessee in a notice delivered in the manner provided above.


29.           Holding Over. If Lessee remains in possession of any of the
Properties after the expiration of the Lease Term, Lessee, at Lessor's option
and within Lessor's sole discretion, may be deemed a tenant on a month-to-month
basis and shall continue to pay rentals and other sums in the amounts herein
provided, except that the Base Monthly Rental shall be automatically doubled,
and to comply with all the terms of this Lease; provided, however, nothing
herein nor the acceptance of rent by Lessor shall be deemed a consent to such
holding over. Lessee shall defend, indemnify, protect and hold the Indemnified
Parties harmless from and against any and all Losses resulting from Lessee's
failure to surrender possession upon the expiration of the Lease Term,
including, without limitation, any claims made by any succeeding lessee. The
Terms of this Section 29 shall survive the expiration of the Lease Term.


30.           Removal of Personalty. At the expiration of the Lease Term, and if
Lessee is not then in breach hereof, Lessee may remove all Personalty from the
Properties. Lessee shall repair any damage caused by such removal and shall
leave the Properties broom clean and in good and working condition and repair
inside and out, except for normal wear and tear and any Casualty and any Taking
for which the terms of this Lease do not require Lessee to restore. Any property
of Lessee left on the Properties on the 10th Business Day following the
expiration of the Lease Term shall automatically and immediately become the
property of Lessor. At the expiration of the Lease Term, and if Lessee is not
then in breach of this Lease, Lessor agrees that Lessee, at Lessee's sole
expense, may, within nine Business Days after such expiration, make such
modifications and alterations, including removal of all distinctive physical and
structural features associated with the trade dress of Cracker Barrel Old
Country Store® units, Logan's Roadhouse® units and Carmine Giardini's Gourmet
Market™ units, as may be necessary to distinguish the Property so clearly from
its former appearance and from other Cracker Barrel Old Country Store® units,
Logan's Roadhouse® units and Carmine Giardini's Gourmet Market™, as to prevent
any possibility that the public will associate the Property with Cracker Barrel
Old Country Store® units, Logan's Roadhouse® units and Carmine Giardini's
Gourmet Market™ units, and any confusion created by such association. (Such
modifications and alterations shall include, but not be limited to, removing or
covering the distinctive decor and color scheme on all walls, counters, fixtures
and furnishings, as well as the exterior of the Property.).
 

--------------------------------------------------------------------------------

31.           Financial Statements. (a) Lessee shall provide Lessor with copies
of  each Quarterly Report on Form 10-Q, Annual Report on Form 10-K and Current 
Report on Form 8-K  of Guarantor,  promptly and in any event  within  5 
Business Days  after  the filing of such  reports (if any) with  the United
States Securities  and Exchange  Commission.   If Guarantor  ceases to be
required to file such reports, or if for any other reason such reports are not
filed, with the United States Securities and Exchange Commission, Lessee shall
provide Lessor the following reports: (i)within 60 days after the end of each of
the first 3 fiscal quarters of each  fiscal  year  of Guarantor, copies of the
unaudited consolidated balance sheets of Guarantor and its consolidated
subsidiaries as  at  the end of the fiscal  quarter of Guarantor  and  the 
related  unaudited  statements of earnings and cash flows, in each case for the
fiscal quarter and for  the  period  from  the beginning of such fiscal year
through the end of such fiscal quarter of Guarantor, prepared in accordance with
GAAP throughout the periods reflected therein and certified (subject to year end
adjustments and the omission of footnotes) by the chief  financial  officer  or 
chief  accounting officer  of  Guarantor,  and (ii) as soon  as possible  and
in  any event  within  120 days after the end of each fiscal year of Guarantor, 
a copy of the audited  consolidated  balance  sheet of Guarantor  and its
consolidated subsidiaries as at the end of that fiscal year and the related
statements  of earnings, stockholders' equity and  cash  flows  of Guarantor 
and its  consolidated  subsidiaries  for that fiscal year, setting forth in each
case, in comparative form, the corresponding figures for the preceding fiscal
year of  Guarantor  and  prepared  in  accordance  with  GAAP  throughout  the
periods reflected therein, certified  by a firm of independent  certified 
public accountants  selected by Guarantor. In the event that Lessee's property
and business at the Properties is ordinarily consolidated  with  other 
business  for  financial  statement  purposes,  separate  non-GAAP statements 
shall  be prepared showing  the sales, profits and  losses, assets and 
liabilities  pertaining to each of  the Properties  with the basis  for
allocation  of overhead  or  other charges  being clearly set forth.


(a)           Within 60 days after the end of each of the first 3 fiscal
quarters of each year of Lessee and within 120 days after the end of each fiscal
year of Lessee, Lessee shall deliver to Lessor and Lender a Store Income
Statement for each of the Properties.


32.           Force Majeure.  Any prevention, delay or stoppage due to strikes, 
lockouts,  acts  of God, enemy or hostile governmental action, civil commotion,
fire or other casualty beyond the control of the party obligated to perform
shall excuse the performance by such party for a period equal to any such
prevention, delay or stoppage, except the obligations imposed  with  regard  to
rental and other monies to be paid by Lessee pursuant to this Lease and any
indemnification obligations  imposed  upon Lessee  under this Lease.


33.           Time Is of the Essence. Time is of the essence with respect to
each and every provision of this Lease in which time is a factor.


34.           Liability Limitation. (a) Notwithstanding anything to the contrary
provided in this Lease, it is specifically understood and agreed, such agreement
being a primary consideration for the execution of this Lease by Lessor, that
(i) there shall be absolutely no personal liability on the part of Lessor, its
successors or assigns and the trustees, members, partners, shareholders,
officers, directors, employees and agents of Lessor and its successors or
assigns, to Lessee with respect to any of the terms, covenants and conditions of
this Lease, (ii)Lessee waives all claims, demands and causes of action against
the trustees, members, partners, shareholders, officers, directors, employees
and agents of Lessor and its successors or assigns in the event of any breach by
Lessor of any of the terms, covenants and conditions of this Lease to be
performed by Lessor, and (iii) Lessee shall look solely to the Properties for
the satisfaction of each and every remedy of Lessee in the event of any breach
by Lessor of any of the terms, covenants and conditions of this Lease to be
performed by Lessor, or any other matter in connection with this Lease or the
Properties, such exculpation of liability to be absolute and without any
exception whatsoever.
 

--------------------------------------------------------------------------------

(b)          Notwithstanding anything to the contrary provided in this Lease, it
is specifically understood and agreed, such agreement being a primary
consideration for the execution of this Lease by Lessee, that, except as set
forth in this subsection below, (i) there shall be absolutely no personal
liability on the part of the shareholders, officers, directors, employees and
agents of Lessee and its successors or assigns with respect to any of the terms,
covenants and conditions of this Lease, and (ii) Lessor waives all claims,
demands and causes of action against the shareholders, officers, directors,
employees and agents of Lessee and its successors or assigns in the event of any
breach by Lessee of any of the terms, covenants and conditions of this Lease to
be performed by Lessee, such exculpation of liability to be absolute and without
any exception whatsoever, except that such waiver and exculpation shall not
extend to Losses incurred by any of the Indemnified Parties as a result of fraud
or intentional misrepresentations by any of the shareholders, officers,
directors, employees and agents of Lessee and its successors and assigns, or
limit the ability of the Indemnified Parties to seek recovery from such
shareholders, officers, directors, employees and agents of Lessee and its
successors and assigns as a result of such fraud or intentional
misrepresentation.


35.           Consent of Lessor, (a) Except as specified otherwise in specific
Sections of this Lease, Lessor's consent to any request of Lessee may be
conditioned or withheld in Lessor's sole discretion. Lessor shall have no
liability for damages resulting from Lessor's failure to give any consent,
approval or instruction reserved to Lessor, Lessee's sole remedy in any such
event being an action for injunctive relief.


(b)           It is understood and agreed that to the extent Lessor is required
to obtain the  consent, approval, agreement or waiver of Lender with respect to
a matter for which Lessor's approval has been requested under this Lease, Lessor
shall in no event be deemed to have unreasonably withheld Lessor's consent,
approval, agreement or waiver thereof if Lender shall not have given its
approval if required.


36.           Waiver and Amendment. No provision of this Lease shall be deemed
waived or amended except by a written instrument unambiguously setting forth the
matter waived or amended and signed by the party against which enforcement of
such waiver or amendment is sought. Waiver of any matter shall not be deemed a
waiver of the same or any other matter on any future occasion. No acceptance by
Lessor of an amount less than the monthly rent and other payments stipulated to
be due under this Lease shall be deemed to be other than a payment on account of
the earliest such rent or other payments then due or in arrears nor shall any
endorsement or statement on any check or letter accompanying any such payment be
deemed a waiver of Lessor's right to collect any unpaid amounts or an accord and
satisfaction.


37.           Successors Bound. Except as otherwise specifically provided
herein, the terms, covenants and conditions contained in this Lease shall bind
and inure to the benefit of the respective heirs, successors, executors,
administrators and assigns of each of the parties hereto.
 

--------------------------------------------------------------------------------

38.           No Merger. The voluntary or other surrender of this Lease by
Lessee, or a mutual cancellation of this Lease, shall not result in a merger of
Lessor's and Lessee's estates, and shall, at the option of Lessor, either
terminate any or all existing subleases or subtenancies, or operate as an
assignment to Lessor of any or all of such subleases or subtenancies.


39.           Captions. Captions are used throughout this Lease for convenience
of reference only and shall not be considered in any manner in the construction
or interpretation hereof. References to a particular "Section" herein shall mean
such Section of this Lease unless specific reference is also made to another
instrument or agreement.


40.           Severability. The provisions of this Lease shall be deemed
severable. If any part of this Lease shall be held unenforceable by any court of
competent jurisdiction, the remainder shall remain in full force and effect, and
such unenforceable provision shall be reformed by such court so as to give
maximum legal effect to the intention of the parties as expressed herein.


41.           Characterization. A. It is the intent of the parties hereto that
the business relationship created by this Lease and any related documents is
solely that of a long-term commercial lease between landlord and tenant and has
been entered into by both parties in reliance upon the economic and legal
bargains contained herein. None of the agreements contained herein, is intended,
nor shall the same be deemed or construed, to create a partnership between
Lessor and Lessee, to make them joint venturers, to make Lessee an agent, legal
representative, partner, subsidiary or employee of Lessor, nor to make Lessor in
any way responsible for the debts, obligations or losses of Lessee.


B.             Lessor and Lessee acknowledge and warrant to each other that each
has been represented by independent counsel and has executed this Lease after
being fully advised by said counsel as to its effect and significance. This
Lease shall be interpreted and construed in a fair and impartial manner without
regard to such factors as the party which prepared the instrument, the relative
bargaining powers of the parties or the domicile of any party. Whenever in this
Lease any words of obligation or duty are used, such words or expressions shall
have the same force and effect as though made in the form of a covenant.


42.           Easements. During the Lease Term, Lessor agrees to grant such
utility, access or other similar easements on, over and above any of the
Properties as Lessee may reasonably request provided that such easements will
not materially interfere with Lessor's ownership of such Properties.


43.           Bankruptcy. A. As a material inducement to Lessor executing this
Lease, Lessee acknowledges and agrees that Lessor is relying upon (i) the
financial condition and specific operating experience of Lessee and Lessee's
obligation to use each of the Properties specifically in accordance with
system-wide requirements imposed from time to time on Permitted Facilities,
(ii) Lessee's timely performance of all of its obligations under this Lease
notwithstanding the entry of an order for relief under the Code for Lessee and
(iii) all Events of Default under this Lease as to all Properties being cured
promptly and this Lease being assumed within 60 days of any order for relief
entered under the Code for Lessee, or this Lease being rejected within that
60-day period and the Properties surrendered to Lessor.
 

--------------------------------------------------------------------------------

Accordingly, in consideration of the mutual covenants contained in this Lease
and for other good and valuable consideration, Lessee hereby agrees that:


(i)        All obligations that accrue under this Lease (including the
obligation to pay rent), from and after the date that an Action is commenced
shall be timely performed exactly as provided in this Lease and any failure to
so perform shall be harmful and prejudicial to Lessor;


(ii)       Any and all obligations under this Lease that become due from and
after the date that an Action is commenced and that are not paid as required by
this Lease shall, in the amount of such rents, constitute administrative expense
claims allowable under  the Code with priority of payment at least equal to that
of any other actual and necessary expenses incurred after the commencement  of
the Action;


(iii)      Any extension of the time period within which Lessee may assume or
reject this Lease without an obligation to cause all obligations coming due
under this Lease from and after the date that an Action is commenced to be
performed as and when required under this Lease shall be harmful and
prejudicial  to Lessor;


(iv)      Any time period designated as the period within which Lessee must cure
all defaults and compensate Lessor for all pecuniary losses which extends beyond
the date of assumption of this Lease shall be harmful and prejudicial to Lessor;


(v)       Any assignment of this Lease must result in all terms and conditions
of this Lease being assumed by the assignee without alteration or amendment, and
any assignment which results in an amendment or alteration of the terms and
conditions  of  this  Lease without the express written consent of Lessor shall
be harmful and prejudicial to Lessor;


(vi)      Any proposed assignment of this Lease to an assignee:


(a)          that will not use the Properties specifically in accordance with 
a   franchise,   license  and/or  area  development   agreement   with the
franchisor of Permitted Facilities,


(b)          that does not possess financial condition, operating performance
and experience characteristics equal to or better than the financial condition,
operating performance and experience of Lessee as of the Effective Date, or


(c)          that does not provide guarantors of the Lease obligations with
financial condition equal to or better than the financial condition  of
Guarantor as of the Effective Date,


shall be harmful and prejudicial to Lessor;


(vii)     The rejection (or deemed rejection) of this Lease for any reason
whatsoever shall constitute cause for immediate relief from the automatic stay
provisions of the Code, and Lessee stipulates that such automatic  stay shall be
lifted immediately and possession of the Properties will be delivered to Lessor
immediately without the necessity of any further action by Lessor; and
 

--------------------------------------------------------------------------------

(viii)    This Lease shall at all times be treated as consistent with the
specific characterizations set forth in Section 3 of this Lease, and assumption
or rejection of this Lease shall be (a) in its entirety, (b) for all of the
Properties, and (c) in strict accordance with the specific Terms and conditions
of this Lease.


B.            No provision of this Lease shall be deemed a waiver of Lessor's
rights or remedies under the Code or applicable law to oppose any assumption
and/or assignment of this Lease, to require timely performance of Lessee's
obligations under this Lease, or to regain possession of the Properties as a
result of the failure of Lessee to comply with the terms and conditions of this
Lease or the Code.


C.            Notwithstanding anything in this Lease to the contrary, all
amounts payable by Lessee to or on behalf of Lessor under this Lease, whether or
not expressly denominated as such, shall constitute "rent" for the purposes of
the Code.


D.            For purposes of this Section 43 addressing the rights and
obligations of Lessor and Lessee in the event that an Action is commenced, the
term "Lessee" shall include Lessee's successor in bankruptcy, whether a trustee,
Lessee as debtor in possession or other responsible Person.


44.           No Offer. No contractual or other rights shall exist between
Lessor and Lessee with respect to the Properties until both have executed and
delivered this Lease, notwithstanding that deposits may have been received by
Lessor and notwithstanding that Lessor may have delivered to Lessee an
unexecuted copy of this Lease. The submission of this Lease to Lessee shall be
for examination purposes only, and does not and shall not constitute a
reservation of or an option for Lessee to lease or otherwise create any interest
on the part of Lessee in the Properties.
 
45.           Other Documents. Each of the parties agrees to sign such other and
further documents as may be reasonably necessary or appropriate to carry out the
intentions expressed  in this Lease.


46.           Attorneys' Fees. In the event of any judicial or other adversarial
proceeding between the parties concerning this Lease, to the extent permitted by
law, the prevailing party shall be entitled to recover all of its reasonable
attorneys' fees and other costs in addition to any other relief to which it may
be entitled. In addition, Lessor shall, upon demand, be entitled to all
reasonable attorneys' fees and all other costs incurred in the preparation and
service  of any notice or demand hereunder, whether or not a legal action is
subsequently commenced. References in this Lease to attorneys' fees and/or costs
shall mean both the fees and costs of independent counsel retained by either
party with respect to the matter and the fees and costs of their in-house
counsel incurred in connection with the matter.
 

--------------------------------------------------------------------------------

47.           Entire Agreement.   This Lease and any other instruments  or
agreements referred ) to herein, constitute the entire agreement  between the
parties with respect to the subject matter hereof,  and  there  are  no  other 
representations,  warranties  or  agreements  except  as herein provided.
Without limiting the foregoing, Lessee specifically acknowledges that neither
Lessor nor any agent, officer, employee or representative of Lessor has made any
representation or warranty regarding the projected profitability of the business
to be conducted on the Properties. Furthermore, Lessee acknowledges that Lessor
did not prepare or assist in the preparation of any of the projected figures
used by Lessee in analyzing the economic viability and feasibility of the
business to be conducted by Lessee at the Properties.


48.           Forum Selection; Jurisdiction; Venue; Choice of Law. Lessee
acknowledges that there are substantial contacts between the parties and the
transactions  contemplated  herein and the State of New York. Except for
purposes of any action or proceeding concerning the creation of this Lease and
the rights and remedies of Lessor with respect to the Properties (which actions
or proceedings shall be conducted in the state where the affected Property is
located), for purposes of all other actions or proceedings arising out of this
Lease, the parties hereto expressly submit to the jurisdiction of all federal
and state courts located in the State of New York. Lessee and Lessor consent
that they may be served with any process or paper by registered mail or by
personal service within or without the State of New York in accordance with
applicable law. Furthermore, each of Lessee and Lessor waive and agree not to
assert in any such action, suit or proceeding that it is not personally subject
to the jurisdiction of such courts,  that the action, suit or proceeding is
brought in an inconvenient  forum or that venue of the action, suit or
proceeding is improper. The creation of this Lease and the rights and remedies
of Lessor with respect to the Properties, as provided herein and by the laws of
the states in which the Properties are located, as applicable, shall be governed
by and construed  in accordance  with the internal  laws of the states in which
the Properties are located, as applicable, without regard to principles of
conflicts oflaw. With respect to other provisions of this Lease, this Lease
shall  be governed  by the internal  laws of the State of New York, without
regard to its principles of conflicts of law.  Nothing contained  in this
Section 48 shall limit or restrict the right of Lessor or Lessee  to  commence 
any proceeding  in the federal or state courts located  in the states in which
the Properties  are located to the extent Lessor or Lessee deems such proceeding
necessary or advisable  to  exercise remedies available under this Lease.


49.           Counterparts. This Lease may be executed in one or more
counterparts, each of which shall  be deemed  an original.


50.           Memorandum of Master Lease, Concurrently with the execution of
this Lease, Lessor and Lessee are executing the Memorandum to be recorded in the
applicable real property records with respect to each of the Properties.


5l.           No Brokerage. Lessor and Lessee each represent and warrant to each
other that it has had no conversation or negotiations with any broker concerning
the leasing of the Properties. Each of Lessor and Lessee agrees to defend,
protect, indemnify, save and keep harmless the other, against and from all
liabilities, claims, losses, costs, damages and expenses, including reasonable
attorneys' fees, arising out of, resulting from or in connection with its breach
of the foregoing warranty and representation.
 

--------------------------------------------------------------------------------

52.           Waiver of Jury Trial and Punitive, Consequential, Special and
Indirect Damages. LESSOR AND LESSEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY WITH  
RESPECT   TO   ANY  AND ALL ISSUES   PRESENTED   IN ANY ACTION, PROCEEDING,
CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER
OR ITS SUCCESSORS WITH RESPECT TO ANY MATTER ARISING   OUT   OF   OR IN
CONNECTION WITH  THIS LEASE, THE RELATIONSHIP OF LESSOR AND LESSEE, LESSEE'S USE
OR OCCUPANCY OF ANY OF THE PROPERTIES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR
ANY EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY THE PARTIES HERETO OF ANY
RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS AN ESSENTIAL
ASPECT OF THEIR BARGAIN. FURTHERMORE, LESSEE AND LESSOR   EACH HEREBY 
.KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT IT MAY HAVE TO SEEK
PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM THE OTHER PARTY AND
ANY OF ITS AFFILIATES, OFFICERS, DIRECTORS, MEMBERS OR EMPLOYEES OR ANY OF THEIR
SUCCESSORS WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY RESPECTIVE
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY ONE PARTY AGAINST THE 
OTHER  OR  ANY  OF  ITS AFFILIATES, OFFICERS, DIRECTORS, MEMBERS OR EMPLOYEES OR
ANY OF THEIR RESPECTIVE SUCCESSORS WITH   RESPECT   TO   ANY   MATTER  
ARISING   OUT   OF OR IN CONNECTION WITH THIS LEASE OR ANY DOCUMENT 
CONTEMPLATED  HEREIN OR RELATED HERETO, EXCEPT THAT SUCH WAIVER ON THE PART OF
LESSOR SHALL NOT BE DEEMED TO OTHERWISE LIMIT, REDUCE OR PRECLUDE IN ANY WAY
LESSOR'S REMEDIES PURSUANT TO SECTION 23 HEREOF. THE WAIVER BY EACH PARTY OF ANY
RIGHT IT MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES
HAS BEEN NEGOTIATED BY THE PARTIES HERETO AND IS AN ESSENTIAL ASPECT OF THEIR
BARGAIN.
 
53.           Reliance By Lender. Lessee acknowledges and agrees that Lender may
rely on all of the representations, warranties and covenants set forth in this
Lease, that Lender is an intended third-party beneficiary of such
representations, warranties and covenants and that Lender shall have all rights
and remedies available at law or in equity as a result of a breach of such
representations, warranties and covenants, including to the extent applicable,
the right of subrogation.


54.           Document Review. In the event Lessee makes any request upon Lessor
requiring Lessor, Lender or the attorneys of Lessor or Lender to review and/or
prepare (or cause to be reviewed and/or prepared) any documents, plans,
specifications or other submissions in connection with or arising out of this
Lease, then Lessee shall reimburse Lessor or its designee promptly upon Lessor's
demand therefor for all reasonable out-of-pocket costs and expenses incurred by
Lessor in connection with such review and/or preparation plus a reasonable
processing and review fee.


55.           Substitution. A. Subject to the fulfillment of all of the
conditions set forth in the following Section 55.B, Lessee shall have the right
to deliver a rejectable offer to Lessor (each, a "Rejectable Substitution
Offer") to substitute a Substitute Property for a Property if:
 

--------------------------------------------------------------------------------

(i)        the terms of Sections 21.C or 21.D of this Lease permit such
substitution (each, a "Casualty/Condemnation Substitution"); or


(ii)       the terms of Section 57 of this Lease permit such substitution (each,
an "Economic Substitution").


Each Rejectable Substitution Offer shall identify the proposed Substitute
Property in reasonable detail and contain a certificate executed by a duly
authorized officer of Lessee pursuant to which Lessee shall certify that in
Lessee's good faith judgment such proposed Substitute Property satisfies as of
the date of such notice, or will satisfy as of the date of the closing of such
substitution, all of the applicable conditions to substitution set forth in this
Section 55. Lessee agrees to deliver to Lessor all of the diligence information
and materials contemplated by the provisions of Section 55.B of this Lease
within 30 days after the delivery to Lessor of a Rejectable Substitution Offer.


Lessor shall have 120 days from the delivery of a Rejectable Substitution Offer
notice satisfying the requirements of the preceding paragraph to deliver to
Lessee written notice of its election to either accept or reject the Rejectable
Substitution Offer. Lessor's failure to deliver such notice within such time
period shall be deemed to constitute Lessor's acceptance of the Rejectable
Substitution Offer. If the Mortgage corresponding to the Property to be replaced
is still outstanding, any rejection of the Rejectable Substitution Offer by
Lessor shall not be effective unless it is consented to in writing by Lender and
such written consent is delivered to Lessee within such 120-day period. If
Lessor accepts the Rejectable Substitution Offer or is deemed to have accepted
the Rejectable Substitution Offer or if Lender does not consent in writing to
any rejection of the Rejectable Substitution Offer by Lessor as provided in this
Section 55, then Lessee shall complete such substitution, subject, however, to
the satisfaction of each of the applicable Terms and conditions set forth in
this Section 55.


If Lessor rejects the Rejectable Substitution Offer and Lessee has satisfied the
applicable requirements for substitution set forth in this Section 55, and such
rejection is consented to by Lender as provided in this Section 55, then:


(X)      if such rejected Rejectable Substitution Offer was made with respect to
a Casualty/Condemnation Substitution, the provisions of the next to last
paragraphs of either Section 21.D or Section 21.H, as applicable, shall apply;
and


(Y)       if such rejected Rejectable Substitution Offer was made with respect
to a Economic Substitution, this Lease shall Terminate with respect to the 
Property  which Lessee proposed to replace on the next scheduled Base Monthly
Rental payment date (the "Early Substitution Termination Date") provided Lessee
has paid to  Lessor  all  Base Annual Rental, Additional Rental and all other
sums and  obligations  then  due  and payable under this Lease as of such Early
Substitution  Termination Date.


On the Early Substitution Termination Date, and provided  Lessee shall have paid
to Lessor all Base Annual Rental, Additional Rental and other sums and
obligations then due and payable  under this Lease as of the Early Substitution
Date:
 

--------------------------------------------------------------------------------

(i)        the Base Annual Rental then in effect shall be reduced by an amount
equal to the product of the Applicable Percentage for such Property and the Base
Annual Rental then in effect; and


(ii)       all obligations of Lessor and Lessee shall cease as of the Early
Substitution Termination Date with respect to such Property; provided,  however,
Lessee's obligations to Lessor with respect to such Property under any
indemnification provisions of this Lease with respect to such Property
(including, without limitation, Sections 16 and 19 of this Lease) and Lessee's
obligations to pay any sums (whether payable to Lessor or a third party)
accruing under this Lease with respect to  such Property prior to the Early
Substitution Termination Date shall survive the termination of this Lease with
respect to such Property or otherwise. This Lease shall, however, continue in
full force and effect with respect to all other Properties.


B.            The substitution of a Substitute Property for a Property pursuant
to the preceding Section 55.A shall be subject to the fulfillment of all of the
following Terms and conditions:
 
(i)        The Substitute Property must:


(1)         be a Permitted Facility, in good condition and repair, ordinary wear
and tear excepted, and located in the same state as the Property to be replaced
or in another state acceptable to Lessor in Lessor's sole discretion;


(2)         have a Fixed Charge Coverage Ratio (with the definitions of Section
8.A being deemed to be modified, as contemplated in the following sentence, to
provide for a calculation of a "Fixed Charge Coverage Ratio" for the Substitute
Property only) for the FCCR Period greater than the Fixed Charge Coverage Ratio
for the Property to be replaced for such FCCR Period. For purposes of this
subitem (2), the definitions set forth in Section 8.A of this Lease with respect
to the calculation of the Aggregate Fixed Charge Coverage Ratio shall be deemed
modified as applicable to provide for the calculation of a Fixed Charge Coverage
Ratio for each Property on an individual basis rather than on an aggregate basis
with the other Properties, including, without limitation, modifying the
definitions of Debt, Depreciation and Amortization and Net Income to apply only
to the Property for which such calculation is being made, and the Operating
Lease Expense with respect to this Lease for each such Property shall equal the
Applicable Percentage for each Property multiplied by the Base Annual Rental
then in effect;


(3)         have a fair market value no less than the greater of the then fair
market value of the Property being replaced or the fair market value of such
Property as of the Effective Date (in each case, determined without regard to
this Lease, but assuming that while this Lease has been in effect, Lessee has
complied with all of the terms and conditions of this Lease), as determined by
Lessor, and consented to by Lender, utilizing the same valuation method as used
in connection  with the closing of the transaction  described  in the
Sale-Leaseback Agreement, which was based upon the sum of(x) the fair market
value of the land comprising such Property and (y) the replacement  cost  of 
the  improvements located thereon;
 

--------------------------------------------------------------------------------

(4)         have improvements which have a remaining useful life substantially
equivalent to, or better than, that of the improvements located at the Property
to be replaced; and


(5)         be conveyed to Lessor (or, if directed by Lessor, to Lessor and a
person designated to acquire the remainderman interest) by special or limited
warranty deed, free and clear of  all liens  and  encumbrances,  except  such 
matters as are reasonably acceptable to Lessor (the "Substitute Property
Permitted Exceptions");


(ii)       Lessor shall have inspected and approved the Substitute Property
utilizing Lessor's customary site inspection and underwriting approval criteria.
Lessee shall have reimbursed Lessor and Lender for all of their reasonable costs
and expenses incurred with respect to such proposed substitution, including,
without limitation, Lessor's  third-party and/or in-house site inspectors' costs
and expenses with respect to the proposed Substitute Property. Lessee shall be
solely responsible for the payment of all costs and  expenses resulting from
such proposed substitution, regardless of whether such substitution is
consummated, including, without limitation, the cost of title insurance and
endorsements for both Lessor and Lender, survey charges, stamp taxes, mortgage
taxes, transfer fees, escrow and recording fees, the cost of environmental
policies or endorsements to the Environmental Policies as applicable, income and
transfer taxes imposed on Lessor as a result of such substitution and the
reasonable attorneys' fees and expenses of counsel  to  Lessee,  Lessor and
Lender;


(iii)      Lessor shall have received a preliminary title report and irrevocable
commitment to insure title by means of an ALTA extended coverage owner's policy
of title insurance (or its equivalent, in the event such form is not issued in
the jurisdiction where the proposed Substitute Property is located) for the
proposed Substitute Property issued by Title Company and committing to insure
Lessor's good and marketable title in the proposed Substitute Property, subject
only to the Substitute Property Permitted Exceptions and containing endorsements
substantially comparable to those required by Lessor at the Closing (as defined
in the Sale-Leaseback Agreement) and Lender shall have received such  title
report and irrevocable commitment to insure its first priority lien encumbering
the proposed Substitute Property as Lender shall reasonably require;


(iv)      Lessor shall have received a current ALTA survey of the proposed
Substitute Property, the form of which shall be comparable to those received by
Lessor at the Closing and sufficient to cause the standard survey exceptions set
forth in the title policy referred to in the preceding subsection to be deleted;


(v)       Lessor shall have received an environmental insurance policy with
respect to the  proposed  Substitute  Property,  or  to  the  extent 
applicable,   an  endorsement   to the Environmental Policies, the form  and
substance of which shall be satisfactory  to Lessor in its sole discretion;
 

--------------------------------------------------------------------------------

(vi)      Lessee shall deliver, or cause to be delivered, with respect to Lessee
and the Substitute Property, opinions of Counsel (as defined in the
Sale-Leaseback Agreement) in form and substance comparable to those received at
Closing (but also  addressing  such matters unique to the Substitute Property as
may be reasonably required by Lessor);


(vii)     no Event of Default shall have occurred and be continuing under any of
the Sale-Leaseback Documents;


(viii)    Lessee shall have executed such documents as may be reasonably
required by Lessor as a result of such substitution, including amendments to
this Lease and the Memorandum (the "Substitute Documents"), all of which
documents shall be in form and substance reasonably satisfactory to Lessor;


(ix)      the representations and warranties set forth in the Substitute
Documents, this Lease and the Sale-Leaseback Agreement applicable to the
proposed Substitute  Property shall be true and correct in all material respects
as of the date of substitution,  and  Lessee shall have delivered to Lessor an
officer's certificate certifying to that effect;


(x)       Lessee shall have delivered to Lessor certificates of insurance
showing that insurance required by the Substitute Documents is in full force and
effect;


(xi)      Lessor shall have obtained an endorsement to the policy of residual
value insurance issued to Lessor and Lender in connection with the transaction
described in the Sale-Leaseback Agreement with respect to the proposed
Substitute Property, which endorsement shall be in form and substance reasonably
satisfactory to Lessor and Lender; and


(xii)     Lender shall have consented to the substitution of the proposed
Substitute Property.


C.            Upon satisfaction of the foregoing conditions set forth in Section
55.B and provided Lessor has accepted the Rejectable Substitution Offer:


(i)        the proposed Substitute Property shall be deemed substituted for the
Property to be replaced;


(ii)       the Substitute Property shall be referred to herein as a "Property"
and included within the definition of "Properties";
 
(iii)      the Substitute Documents shall be dated as of the date of the
substitution; and
 
(iv)     Lessor shall convey  fee simple insurable title to the Property  to be
replaced to Lessee or a designee of Lessee "as-is" by special or limited
warranty deed, subject to all matters of record (except for the Mortgage
corresponding  to the Property to be replaced and any other consensual liens
granted by Lessor other than those granted by Lessor at the request of Lessee,
which shall be released at or before the delivery of such special or limited
warranty deed) and all other matters to which  Lessee has consented  to or for
which Lessee is obligated to satisfy under the terms of this Lease, and without
representation or warranty.
 

--------------------------------------------------------------------------------

56.           Option To Purchase Properties. Lessee shall have the option, but
not  the obligation, which option is to be exercised no later than July 31,
2019, to elect to purchase all of the Properties then subject to this Lease for
100% of their Fair Market Value (as defined below}, less closing and transaction
costs in an amount not to exceed 5% of such Fair Market Value.  Lessor  shall
have the right, but not the obligation, to accept  Lessee's  offer. Lessee shall
elect  such option by giving written notice (the "Option Notice") to Lessor of
its intention to do so, and the closing of such purchase must occur within 180
days prior to the end of the Initial  Term  (the "Purchase Period'').


The term "Fair Market Value" means the fee simple fair market value of all of
the Properties determined as follows: within 90 days of Lessor's receipt of the
Option Notice, Lessor shall, at Lessee's sole expense, retain an independent MAI
appraiser to prepare an appraisal of the fee simple fair market value of the
Properties, including any additions or renovations thereto. In determining the
fair market value of the Properties, the appraiser shall utilize the cost,
income and sales comparison approaches to value. In utilizing the income
approach, the appraiser shall determine  the "leased  fee" value  of  the
Properties,  which shall be  arrived  at by considering (i) the income that
would be produced by this Lease through the end of the fully extended Lease
Term, and (ii) any other factors relating to such approach which the appraiser
shall deem relevant in his sole discretion, including, without limitation,
determining the residual value of the Properties following the expiration of the
Lease Term. If within 20 days after being notified of the result of such
appraisal Lessee elects to reject that appraisal, then the first appraisal shall
become null and void and Lessor shall nominate to Lessee a list of not less than
three independent MAI appraisers who are experienced with appraising property
similar to the Properties, and Lessee shall select one such appraiser. Within 10
days of such selection, Lessor shall retain such appraiser to prepare an
appraisal of the Properties in the same manner described above, and the
resulting determination of such appraiser shall be the "Fair Market Value" of
the Properties for purposes of this Section 56.


Upon exercise of this option, Lessor and Lessee shall open an escrow account
with a recognized title insurance or trust company selected by Lessor. Such
escrow shall be subject to the standard escrow instructions of the escrow agent,
to the extent they are not inconsistent herewith. At or before the close of
escrow, Lessor shall deliver to the escrow agent its special warranty deeds
conveying to Lessee all of Lessor's right, title and interest in the Properties
free and clear of all liens and encumbrances except liens for taxes and
assessments and easements, covenants and restrictions of record which were
attached to the Properties as of the Effective Date, attached during the Lease
Term through Lessee's action or inaction, as applicable, have been granted by
Lessor in lieu of a taking by the power of eminent domain or the like, have been
approved by Lessee, or which do not materially adversely affect the use of the
Properties as Permitted Facilities. In the event Lessor is unable to convey
title as required, Lessee shall have the right to accept such title as Lessor
can convey, seek specific performance or elect not to consummate its exercise of
the option, in which case the option shall lapse and this Lease shall remain in
full force and effect.  Both Lessor and Lessee agree to execute such
instruments, and take such actions, as may be reasonably necessary or
appropriate to consummate the sale of the Properties in the manner herein
provided. Simultaneously with  the closing of the option,  Lessor shall prepay
the outstanding principal balance of the Notes  and  all  other  sums  due 
under  the Loan Documents  and  cause the Mortgages  to be released.
 

--------------------------------------------------------------------------------

All costs of the exercise of the option set forth in this Section,  including, 
without limitation, escrow fees, title insurance fees, recording  costs  or 
fees,  attorneys'  fees  (including those of Lessor), appraisal fees, stamp
taxes and transfer fees, shall  be borne by Lessee.  Lessee shall continue to
pay and perform all of its obligations under this Lease until the close of
escrow, which in no event shall occur after the date of the expiration  of  the 
Initial Term.  The purchase price paid by Lessee in exercising this option shall
be paid to Lessor or to such Person as Lessor may direct at closing in
immediately available  funds.  Lessee shall  not have the  right  to exercise
this option or consummate the exercise thereof if at the time of  exercise  or 
consummation  an Event of Default shall have occurred and be continuing or if
any condition  shall exist  which  upon the giving of notice or  the passage of 
time, or both,  would constitute  an Event of Default.


The failure of Lessee to consummate the purchase  of  the  Properties  as 
contemplated herein shall not release Lessee from its obligations under this
Lease and  the Lease  shall remain in full force and effect until the expiration
of the Lease Term or applicable extension  period.  The escrow shall close
within the Purchase Period or Lessee's option to purchase the Properties shall
terminate. The closing date may be extended for a reasonable  period  of time to
permit  Lessor to cure title defects or to permit either party  to cure  any
other  defects  or defaults  provided  each party is diligently seeking to cure
such defect or default and Lessee continues to perform its obligations
hereunder.


Lessee may not sell, assign, transfer, hypothecate or otherwise dispose of the
option granted herein or any interest therein, except in conjunction with a
permitted assignment of Lessee's entire interest herein and then only to the
assignee thereof. Any attempted assignment of this option which is contrary to
the Terms of this paragraph shall be deemed to be a default under this Lease and
the option granted herein shall be void.


57.           Economic Infeasability. During the period of time commencing with
the third anniversary of the Effective Date and ending at the end of the Initial
Term, but provided that no Event of Default shall have occurred and be
continuing, Lessee shall have the option, but not the obligation, with respect
to each Property with a "Fixed Charge Coverage Ratio" (determined on a per
Property basis as contemplated by Section 55.B(i)(2)) for the 12 calendar months
immediately preceding such third anniversary equal to or less than 1.1:1, to
either:


(i)        make a rejectable offer to Lessor (an "Economic Substitution Offer")
to substitute a Substitute Property for such Property pursuant to the terms and
conditions of Section 55 of this Lease; or


(ii)       make a payment to Lessor (an "Economic Termination Payment") to
terminate this Lease with  respect  to such  Property in an amount  equal to 
the sum of (x) the Applicable Percentage for such Property multiplied by the
aggregate Base  Annual Rental and Additional Rental for the remaining Initial
Term, and  (y)  the  Prepayment Charge corresponding  to such Property;
provided, however, Lessee may not exercise the rights set forth in this Section
57 with respect to more than six of the Properties in the aggregate. All
Economic Termination Payments shall be made on a regularly scheduled Base
Monthly Rental payment date upon no less than 30 days prior written notice from
Lessee to Lessor.
 

--------------------------------------------------------------------------------

Lessor shall have 120 days from the delivery of an Economic Substitution Offer
satisfying the requirements of Section 55.A to accept or reject such offer in
its sole discretion. Lessor's failure to deliver notice of acceptance or
rejection of such offer within such time period shall be deemed to constitute
Lessor's acceptance of such Economic Substitution Offer. If the Mortgage
corresponding to such Property is still outstanding, any rejection of the
Economic Substitution Offer by Lessor shall not be effective unless it is
consented to in writing by Lender, and such written consent is delivered to
Lessee within that 120-day period (Lender shall be deemed to have objected to
Lessor's rejection of such Economic Substitution Offer if Lender does not
consent to or object to Lessor's rejection of such Economic Substitution Offer
within such 120-day period).
 
If Lessor accepts the Economic Substitution Offer or is deemed to have accepted
the Economic Substitution Offer or if any rejection of the Economic Substitution
Offer by Lessor is not consented to in writing by Lender, then, within 120 days
of the delivery of such Economic Substitution Offer, Lessee shall complete such
substitution, subject, however, to the satisfaction of each of the applicable
Terms and conditions set forth in this Section  57.  Upon  such substitution all
obligations of either party hereunder with respect to the Property being
replaced shall cease as of the closing of such substitution; provided, however,
Lessee's obligations to the Indemnified Parties under any indemnification
provisions of this Lease with respect to such Property (including, without
limitation, Sections 16 and 19) and Lessee's obligations to pay any sums
(whether payable to Lessor or a third party) accruing under this Lease with
respect to such Property prior to the closing of such substitution shall survive
the Termination of this Lease with respect to such Property. This Lease shall,
however, continue in full force  and  effect  with respect to all other
Properties.


If Lessor rejects the Economic Substitution Offer and such rejection is
consented to by Lender, then (i) on the next scheduled Base Monthly Rental
payment date, Lessee shall pay to Lessor all Base Annual Rental, Additional
Rental and other sums and obligations then due and payable under this Lease,
(ii) the Base Annual Rental then in effect shall be reduced by an amount equal
to the product of the Applicable Percentage for such Property and the Base
Annual Rental then in effect, and (iii) provided Lessee shall have paid Lessor
all sums described in the preceding subitem (i), all obligations of either party
hereunder shall cease as of the next scheduled Base Monthly Rental payment date;
provided, however, Lessee's obligations to Lessor with respect to such Property
under any indemnification provisions of this Lease with respect to such Property
(including, without limitation, Sections 16 and 19) and Lessee's obligations to
pay any sums (whether payable to Lessor or a third party) accruing under this
Lease with respect to such Property prior to such Termination shall survive the
termination of this Lease. This Lease shall, however, continue in full force and
effect with respect to all other Properties.
 

--------------------------------------------------------------------------------

If  the  event  Lessee  makes  an  Economic  Termination  Payment  as
contemplated  above, (1) on the next scheduled Base Monthly Rental payment date,
Lessee shall pay to Lessor all Base Annual  Rental, Additional  Rental  and
other sums and obligations  then due and payable under this Lease, (2) the Base
Annual Rental then in effect shall be reduced by an amount equal to the product
of the Applicable Percentage for such Property and the Base Annual Rental then
in effect, and (3) provided Lessee shall have paid Lessor all sums described in
the preceding subitem (1), all obligations of either party hereunder with
respect to such Property shall cease as of the next scheduled Base Monthly
Rental payment date; provided, however, Lessee's obligations to Lessor with
respect to such Property under any indemnification provisions of this Lease with
respect to such Property (including, without limitation, Sections 16 and 19) and
Lessee's obligations to pay any sums (whether payable to Lessor or a third
party) accruing under this Lease with respect to such Property prior to such
termination shall survive the termination of this Lease. This Lease shall,
however, continue in full force and effect with respect to all other Properties.


58.           State Specific Provisions; Limitation of Interest and Late Charge.
(a) The provisions and/or remedies which are set forth on Schedule I shall be
deemed a part of and included  within  the terms and conditions of this Lease.


(b)          Notwithstanding anything to the contrary contained in this Lease
with respect to  the payment by Lessee to Lessor of interest at the Default Rate
or otherwise and/or any late charges, Lessee shall not be required to pay any
such interest or late charges in excess of the limitation imposed by applicable
law prescribing maximum rates of interest then in effect.
 
59.           Confidential Information. (a) Confidential Information may be
disclosed to Lessor and Lender and their respective authorized employees, agents
and representatives, lenders, purchasers, transferees, assignees, servicers,
participants, investors, analysts and Governmental Authorities with regulatory
authority over Lender and selected rating agencies with a need to know
(collectively, the "Permitted Recipients"), orally or in writing, by inspection
or by permissive observation, or in any other way, but no disclosure will allow
the Permitted Recipients to further disclose the Confidential Information or to
use it except as permitted by this Lease. Confidential Information does not
include:


(i)        information which was in the public domain, publicly available and
publicly known at the time of disclosure, including, without limitation, the
reports filed with the SEC as contemplated by Section 8.A of the Sale-Leaseback
Agreement and Section 31 of this Lease,


(ii)       information which subsequently becomes public knowledge as a result
of a disclosure by Lessee, or in any way not involving any breach of this Lease
by Lessor, as of the date of its becoming public, or


(iii)      information which Lessor or Lender  obtains  from  sources  other 
than Lessee or its Affiliates  in any manner  not involving  any  breach of this
Section  by Buyer or Lender.
 
(b)          Lessee grants to the Permitted Recipients the nonexclusive right to
review and use the Confidential information in order to understand the
operations of Lessee and its Affiliates in connection with the transactions
contemplated by this Lease. Except as otherwise contemplated by subsection  (c)
below:
 

--------------------------------------------------------------------------------

(i)        the Confidential Information may not be used for any other purpose or
by any other Person, and the Confidential Information may not be copied,
reproduced, or disseminated except as permitted in this Lease;


(ii)       Lessor may possess, review, analyze, and use the Confidential
Information only while, and only in connection with, its discussions and
negotiations with respect to the purchase of the Properties; and


(iii)      except to any Permitted Recipient, Lessor will not reveal, allow the
release or discovery of, or disclose the Confidential Information, or any part
of it, to any person, firm, corporation, or any other entity or individual
without specific prior written consent from Lessee.


The foregoing prohibitions on disclosure and release apply whether or not the
Confidential Information may be classified as a trade secret. Lessor will in
good faith treat the Confidential Information with at least the same care that
Lessee and other similar businesses use in the protection of their own
undisclosed and proprietary information, and the Confidential Information will
be disclosed to Permitted Recipients. Lessor will, and will require Lender to,
advise such Permitted Recipients who are necessarily  given access to
Confidential  Information of its confidential and proprietary nature and of the
existence and importance of this Lease and use reasonable efforts to protect the
secrecy of such Confidential Information and to comply with the nondisclosure
terms of this Lease, and Lessor will and will require Lender to, require that
each Permitted Recipient of Proprietary Confidential Information enter into a
customary and commercially reasonable written confidentiality agreement pursuant
to which they will agree not to disclose such Proprietary Confidential
Information in violation of the provisions of this Section 59.


All tangible records and memorializations of Confidential Information are the
exclusive property of Lessee. Upon assignment by Lessor or any termination of
this Lease, Lessor will immediately cease all use of the Confidential
Information in any way. All Confidential Information then in the possession of
Lessor shall be immediately returned to Lessee or its duly authorized
representative, and Lessor agrees to use reasonable efforts to return to Lessee
all Confidential Information then in the possession of Lender.


(c)           Notwithstanding the foregoing, nothing in this Section 59 shall
limit or prevent:


(i)        Lessor and/or Lender from utilizing Confidential Information
delivered to Lessor or Lender pursuant to the Sale-Leaseback Agreement or this
Lease, including, without limitation, Store Income Statements delivered to
Lessor or Lender pursuant to the Sale-Leaseback Agreement or Section 31 of this
Lease, subject to the requirements of this Section 59;
 

--------------------------------------------------------------------------------

(ii)       Lender from disclosing, distributing and/or making Confidential
Information available to any Permitted Recipient as necessary in connection with
any Transfer, Participation and/or Securitization as contemplated by Section 8.C
of this Lease provided that Lessor shall require Lender to (1) advise each such
Permitted Recipient of the confidential nature of such Confidential Information,
(2) require that each Permitted Recipient of Proprietary Confidential
Information enter into a customary and commercially reasonable written
confidentiality agreement as contemplated by Section 59(b), and (3) request, to
the extent reasonably practicable, that each Permitted Recipient of Confidential
Information which is not Propriety Confidential Information enter into a
customary and commercially reasonable written confidentiality agreement pursuant
to which they will agree not to disclose such Confidential Information in
violation of the provisions of this Section 59;


(iii)      Lessor and/or Lender from utilizing Confidential Information in
connection with the exercise of Lessor's rights and remedies under this Lease
following the occurrence and during the continuance of an Event of Default;


(iv)      Lessor and/or Lender from disclosing Confidential Information as
required by court order or subpoena or as otherwise required by any Governmental
Authority under applicable law; and/or


(v)      Lessor from delivering any such Confidential Information to prospective
purchasers or mortgagees of Lessor's interest in the Properties or in Lessor,
and their respective attorney's, consultants, representatives or agents,
provided that (x) in the case of prospective purchasers, Lessor shall obtain a
commercially reasonable written confidentiality agreement from any such
prospective purchaser pursuant to which such prospective purchaser will agree
not to disclose any such Confidential Information in violation of the provisions
of this Section 59, and (y) in the case of prospective mortgagees, Lessor shall
advise such mortgagees of the confidential nature of such Confidential
Information and shall request that such mortgagee enter into a commercially
reasonable written confidentiality agreement pursuant to which such mortgagee 
will agree not to disclose such Confidential Information in violation of the
provisions of this Section 59.
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
date first above written.



 
LESSOR:
     
COUNTRY STORES PROPERTY I, LLC,
a Delaware limited liability company
     
By  Country Stores Equity I, LLC, a Delaware limited liability company, its
member

 

  By: /s/ Jamie Elliott   Printed Name: Jamie Elliott   Its: Vice President

 

 
LESSEE:
 
 
 
CRACKERBARRELOLDCOUNTRY STORE, INC., a Tennessee corporation

 

  By: /s/ James F. Blackstock   Printed Name:
James F. Blackstock
  Its: Senior Vice President      
Lessee's Tax Identification Number:  62-0812904

 

--------------------------------------------------------------------------------

STATE OF ARIZONA
]
 
] ss.
COUNTY OF MARICOPA
]



I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that Jamie Elliot:, whose name as Vice President of
Country Stores Equity I, LLC a Delaware limited  liability company, member of 
Country Stores Property I, LLC, a Delaware limited liability company, on behalf
of the limited liability company, is signed to the foregoing Master Lease, and
who is known to me, acknowledged before me on this day that, being informed of
the contents  of the Master Lease, [s]he, as such officer and with full
authority, executed  the same voluntarily  for and  as the act of the
corporation  and limited  liability company.


Given under my hand and official seal this 28  day of July, 2000.
 
 
/s/ Susan M. Goldberg
  Notary Public

 
My Commission Expires:
[image00006.jpg]   
February 2, 2004
 
STATE OF ARIZONA
]
 
] ss.
COUNTY OF MARICOPA
]

 
I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that James F. Blackstock, name Sr. Vice President of
Cracker Barrel Old Country Store, Inc., a Tennessee corporation, on behalf of
the corporation, is signed to the foregoing Master  Lease,  and who is known to
me, acknowledged before me on this day that, being informed of the contents of 
the Master Lease, [s]he, as such officer and with full authority, executed the
same voluntarily  for and as the  act of the corporation  and limited liability
company.
 
Given under my hand and official seal this 28day of July, 2000.


 
/s/Susan M. Goldberg
Notary Public

 
My Commission Expires:
[image00007.jpg] 
 
July 17, 2002

 
 

--------------------------------------------------------------------------------